Exhibit 10.3

 

CREDIT AGREEMENT

DATED AS OF DECEMBER 14, 2018

by and among

PLYMOUTH INDUSTRIAL OP, LP

AS BORROWER,

THE guarantorS FROM TIME TO TIME PARTY HERETO,

KEYBANK NATIONAL ASSOCIATION,

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

AND

OTHER LENDERS THAT MAY BECOME

PARTIES TO THIS AGREEMENT,

KEYBANK NATIONAL ASSOCIATION,

AS AGENT,

KEYBANC CAPITAL MARKETS,
AS SOLE LEAD ARRANGER AND SOLE BOOK MANAGER


 

TABLE OF CONTENTS [to be updated]

§1.       DEFINITIONS AND RULES OF INTERPRETATION. 1 §1.1   Definitions 1
§1.2   Rules of Interpretation. 19 §2.       THE CREDIT FACILITY. 20
§2.1   Loans 20 §2.2   Notes 20 §2.3   RESERVED. 21 §2.4   RESERVED. 21
§2.5   RESERVED. 21 §2.6   Interest on Loans. 21 §2.7   .RESERVED 21 §2.8   Use
of Proceeds 21 §3.       REPAYMENT OF THE LOANS. 21 §3.1   Stated Maturity 21
§3.2   Mandatory Repayments 21 §3.3   Optional Prepayments. 21 §3.4   Partial
Prepayments 22 §3.5   Effect of Prepayments 22 §4.       CERTAIN GENERAL
PROVISIONS. 22 §4.1   Conversion Options. 22 §4.2   Fees 22
§4.3   [Intentionally Omitted.] 23 §4.4   Funds for Payments. 23
§4.5   Computations 26 §4.6   Suspension of LIBOR Rate Loans 26
§4.7   Illegality 26 §4.8   Additional Interest 27 §4.9   Additional Costs, Etc.
27 §4.10   Capital Adequacy 28 §4.11   Breakage Costs 28 §4.12   Default
Interest; Late Charge 28 §4.13   Certificate 28 §4.14   Limitation on Interest
28 §4.15   Certain Provisions Relating to Increased Costs and Non-Funding
Lenders 29 §5.       COLLATERAL SECURITY. 29 §5.1   Collateral 30
§6.       REPRESENTATIONS AND WARRANTIES 30 §6.1   Corporate Authority, Etc. 30
§6.2   Governmental Approvals 31 §6.3   Title to Collateral/Properties 31
§6.4   Financial Statements 31 §6.5   No Material Changes 31 §6.6   Franchises,
Patents, Copyrights, Etc. 32 §6.7   Litigation 32


 

§6.8   No Material Adverse Contracts, Etc. 32 §6.9   Compliance with Other
Instruments, Laws, Etc. 32 §6.10   Tax Status 32 §6.11   No Event of Default 32
§6.12   Investment Company Act 32 §6.13   Absence of UCC Financing Statements,
Etc. 32 §6.14   Setoff, Etc. 33 §6.15   Certain Transactions 33 §6.16   Employee
Benefit Plans 33 §6.17   Disclosure 33 §6.18   Trade Name; Place of Business 34
§6.19   Regulations T, U and X 34 §6.20   Environmental Compliance 34
§6.21   Subsidiaries; Organizational Structure 35 §6.22   Property Brokers 35
§6.23   Other Debt 35 §6.24   Solvency 35 §6.25   No Bankruptcy Filing 35
§6.26   No Fraudulent Intent 35 §6.27   Transaction in Best Interests of Credit
Parties; Consideration 35 §6.28   OFAC 36 §7.       AFFIRMATIVE COVENANTS 36
§7.1   Punctual Payment 36 §7.2   Maintenance of Office 36 §7.3   Records and
Accounts 36 §7.4   Financial Statements, Certificates and Information 36
§7.5   Notices. 39 §7.6   Existence; Maintenance of Properties. 40
§7.7   Insurance 40 §7.8   Taxes; Liens 40 §7.9   Inspection of Real Estate and
Books 41 §7.10   Compliance with Laws, Contracts, Licenses, and Permits 41
§7.11   Further Assurances 41 §7.12   RESERVED. 41 §7.13   Business Operations
41 §7.14   Registered Service Mark 41 §7.15   Ownership of Real Estate 42
§7.16   Plan Assets 42 §7.17   Guarantor Covenants 42 §7.18   RESERVED. 42
§7.19   REIT Guarantor 42 §7.20   Sanctions Laws and Regulations 42
§8.       NEGATIVE COVENANTS 42 §8.1   Restrictions on Indebtedness 43
§8.2   Restrictions on Liens, Etc. 43 §8.3   Restrictions on Investments. 44

ii 

 

§8.4   Merger, Consolidation 45 §8.5   Intentionally Deleted. 45
§8.6   Compliance with Environmental Laws 46 §8.7   Distributions 47
§8.8   Asset Sales 47 §8.9   Derivatives Contracts 47 §8.10   Transactions with
Affiliates 47 §8.11   Management Fees 47 §8.12   Changes to Organizational
Documents 47 §9.       RESERVED 47 §10.     CLOSING CONDITIONS 47 §10.1   Loan
Documents 48 §10.2   Certified Copies of Organizational Documents 48
§10.3   Resolutions 48 §10.4   Incumbency Certificate; Authorized Signers 48
§10.5   Opinion of Counsel 48 §10.6   Payment of Fees 48 §10.7   Insurance 48
§10.8   Performance; No Default 48 §10.9   Representations and Warranties 48
§10.10   Proceedings and Documents 48 §10.11   Consents 49 §10.12   Other 49
§10.13   Jacksonville Assets 49 §10.14   Preferred Equity 49 §10.15   Existing
Loan 49 §11.     RESERVED. 49 §12.     EVENTS OF DEFAULT; ACCELERATION; ETC. 49
§12.1   Events of Default and Acceleration 49 §12.2   RESERVED 52
§12.3   RESERVED 52 §12.4   Remedies 52 §12.5   Distribution of Collateral
Proceeds 52 §13.     SETOFF 53 §14.     THE AGENT. 53 §14.1   Authorization 53
§14.2   Employees and Agents 54 §14.3   No Liability 54 §14.4   No
Representations 54 §14.5   Payments. 55 §14.6   Holders of Notes 55
§14.7   Indemnity 55 §14.8   Agent as Lender 55 §14.9   Resignation 55
§14.10   Duties in the Case of Enforcement 56 §14.11   Bankruptcy 56

iii 

 

§14.12   Request for Agent Action 56 §14.13   Reliance by Agent 57
§14.14   Approvals 57 §14.15   Borrower Not Beneficiary 57 §14.16   Defaulting
Lenders. 57 §14.17   Reliance on Hedge Provider 59 §15.     EXPENSES 59
§16.     INDEMNIFICATION 59 §17.     SURVIVAL OF COVENANTS, ETC. 60
§18.     ASSIGNMENT AND PARTICIPATION. 60 §18.1   Conditions to Assignment by
Lenders 60 §18.2   Register 61 §18.3   New Notes 61 §18.4   Participations 62
§18.5   Pledge by Lender 62 §18.6   No Assignment by Borrower 62
§18.7   Disclosure 63 §18.8   Titled Agents 63 §18.9   Amendments to Loan
Documents 63 §19.     NOTICES 63 §20.     RELATIONSHIP 64 §21.     GOVERNING
LAW; CONSENT TO JURISDICTION AND SERVICE 64 §22.     HEADINGS 65
§23.     COUNTERPARTS 65 §24.     ENTIRE AGREEMENT, ETC. 65 §25.     WAIVER OF
JURY TRIAL AND CERTAIN DAMAGE CLAIMS 65 §26.     DEALINGS WITH THE BORROWER 66
§27.     CONSENTS, AMENDMENTS, WAIVERS, ETC 66 §28.     SEVERABILITY 67
§29.     TIME OF THE ESSENCE 67 §30.     NO UNWRITTEN AGREEMENTS 67
§31.     REPLACEMENT NOTES 67 §32.     NO THIRD PARTIES BENEFITED 67
§33.     PATRIOT ACT 68 §34.     [Intentionally Omitted.] 68 §35.     JOINT AND
SEVERAL LIABILITY 68 §36.     ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF
CREDIT PARTIES. 68 §36.1   Waiver of Automatic or Supplemental Stay 68
§36.2   Waiver of Defenses 68 §36.3   Waiver 70 §36.4   Subordination 71
§36.5   Intentionally Omitted 71 §36.6   Further Waivers 71
§37.     ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS. 71
§38.     Acknowledgement and consent to bail-in of EEA Financial Institutions 73



iv 

 



Exhibit A

 

FORM OF NOTE

Exhibit B

 

RESERVED

Exhibit C

 

LOAN REQUEST

Exhibit D

 

RESERVED  

Exhibit E

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

Exhibit F

 

FORM OF TAX CERTIFICATES

Schedule 1.1

 

LENDERS AND COMMITMENTS

Schedule 1.2

 

JACKSONVILLE ASSETS

Schedule 6.5

 

NO MATERIAL CHANGES

Schedule 6.7

 

PENDING LITIGATION

Schedule 6.15

 

CERTAIN TRANSACTIONS

Schedule 6.21

 

SUBSIDIARIES

Schedule 6.25

 

MATERIAL LOAN AGREEMENTS Schedule 19 NOTICE ADDRESSES



v 

 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT is made as of the 14th day of December, 2018, by and among
PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership (“Borrower”), the
Guarantors party hereto, KEYBANK NATIONAL ASSOCIATION (“KeyBank”), the other
lending institutions which are parties to this Agreement as “Lenders”, and the
other lending institutions that may become parties hereto pursuant to §18,
KEYBANK NATIONAL ASSOCIATION, as administrative agent for the Lenders (the
“Agent”), and KEYBANC CAPITAL MARKETS, as Sole Lead Arranger and Sole Book
Manager.

R E C I T A L S

WHEREAS, Borrower has requested that the Lenders provide a term loan facility to
Borrower to provide financing for various Subsidiaries of the Borrower to
acquire certain real properties in Jacksonville, Florida; and

WHEREAS, the Agent and the Lenders are willing to provide such term loan
facility to Borrower on and subject to the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:

§1.              DEFINITIONS AND RULES OF INTERPRETATION.

§1.1          Definitions. The following terms shall have the meanings set forth
in this §1 or elsewhere in the provisions of this Agreement referred to below:

Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote more than ten percent (10%) of the stock,
shares, voting trust certificates, beneficial interest, partnership interests,
member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest, (ii) a managing member’s or manager’s interest in a
limited liability company or (iii) a limited partnership interest or Preferred
Securities (or other ownership interest) representing more than twenty percent
(20%) of the outstanding limited partnership interests, Preferred Securities or
other ownership interests of such Person.

Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its permitted successors and assigns.

Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

Agent’s Special Counsel. Riemer & Braunstein LLP or such other counsel as
selected by Agent.

Agreement. This Credit Agreement, as the same may be amended, restated,
modified, supplemented and/or extended from time to time, including the
Schedules and Exhibits hereto.


 

Agreement Regarding Fees. See §4.2.

Allocable Principal Balance. See §37(b).

Applicable Contribution. See §37(d).

Applicable Law. All applicable provisions of constitutions, statutes, rules,
regulations, treaties, guidelines and orders of all Governmental Authorities and
all orders and decrees of all courts, tribunals and arbitrators.

Applicable Margin. The Applicable Margin for LIBOR Rate Loans shall be two
percent (2%) per annum and for Base Rate Loans shall be one percent (1%) per
annum.

Approved Fund. Any Fund that is administered or managed by (a) a Lender, or (b)
an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Arranger. KeyBanc Capital Markets or any successors thereto.

Assignment and Acceptance Agreement. See §18.1.

Authorized Officer. Any of the following Persons: Jeffrey Witherell, Pendleton
White, Jr., Daniel Wright and such other Persons as Borrower shall designate in
a written notice to Agent.

Bail-In Action. The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation. With respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.

Balance Sheet Date. September 30, 2018.

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

Base Rate. The greater of on any day (a) the fluctuating annual rate of interest
announced from time to time by the Agent at the Agent’s Head Office as its
“prime rate”, (b) one half of one percent (0.50%) above the Federal Funds
Effective Rate, or (c) the applicable LIBOR Rate for a one month interest period
plus one percent (1%) per annum. The Base Rate is a reference rate and does not
necessarily represent the lowest or best rate being charged to any customer. Any
change in the rate of interest payable hereunder resulting from a change in the
Base Rate shall become effective as of the opening of business on the day on
which such change in the Base Rate becomes effective, without notice or demand
of any kind.

Base Rate Loans. Loans bearing interest calculated by reference to the Base
Rate.

Beneficial Ownership Certification. A certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

2 

 

Beneficial Ownership Regulation. 31 C.F.R. § 1010.230.

Borrower. PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership.

Breakage Costs. The commercially reasonable and documented cost to any Lender of
re-employing funds bearing interest at LIBOR incurred (or reasonably expected to
be incurred during such Interest Period) in connection with (i) any payment of
any portion of the Loans bearing interest at LIBOR prior to the termination of
any applicable Interest Period, (ii) the conversion of a LIBOR Rate Loan to any
other applicable interest rate on a date other than the last day of the relevant
Interest Period, or (iii) the failure of Borrower to draw down, on the first day
of the applicable Interest Period, any amount as to which Borrower has elected a
LIBOR Rate Loan.

Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

Capital Lease Obligations. With respect to the Borrower and its Subsidiaries for
any period, the obligations of the Borrower or any Subsidiary to pay rent or
other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as liabilities on a balance sheet of
the Borrower and its Subsidiaries under GAAP and the amount of which obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

Cash Equivalents. As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least A or the equivalent
thereof by S&P or A2 or the equivalent thereof by Moody’s and (B) capital and
surplus in excess of $100,000,000; and (iii) shares of any money market mutual
fund rated at least AAA or the equivalent thereof by S&P or at least AAA or the
equivalent thereof by Moody’s.

CERCLA. The Comprehensive Environmental Response, Compensation and Liability Act
of 1980, 42 U.S.C. 9601 et seq.

Change in Law. The occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

3 

 



Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:

(a)                During any twelve month period on or after the date of this
Agreement, individuals who at the beginning of such period constituted the Board
of Directors or Trustees of the Guarantor (the “Board”) (together with any new
directors whose election by the Board or whose nomination for election by the
shareholders of the REIT Guarantor was approved by a vote of at least a majority
of the members of the Board then in office who either were members of the Board
at the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
members of the REIT Guarantor then in office;

(b)               Any Person (including a Person’s Affiliates and associates) or
group (as that term is understood under Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and the rules and regulations
thereunder), shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of a percentage (based on voting power, in
the event different classes of stock or voting interests shall have different
voting powers) of the voting stock or voting interests of REIT Guarantor equal
to at least twenty percent (20%) who did not hold such beneficial ownership as
of the date of this Agreement;

(c)                REIT Guarantor shall fail to own at least fifty five percent
(55%) of the limited partner Equity Interests of the Borrower and own and
control the general partner of Borrower, shall fail to own such interests in
Borrower free of any lien, encumbrance or other adverse claim, or shall fail to
control management and policies of Borrower;

(d)               the Borrower or Guarantor consolidates with, is acquired by,
or merges into or with any Person (other than a merger permitted by §8.4); or

(e)                Borrower fails to own directly or indirectly, free of any
lien, encumbrance or other adverse claim, one hundred percent (100%) of the
economic, voting and beneficial interest of each Subsidiary Guarantor.

Closing Date. The date agreed to by the parties hereto on which all of the
conditions set forth in §10 have been satisfied.

Code. The Internal Revenue Code of 1986, as amended, as amended, and all
regulations and formal guidance issued thereunder.

Collateral. All of the property, rights and interests of the Borrower and
Subsidiary Guarantors which are subject to the security interests, security
title, liens and mortgages created by the Security Documents , including,
without limitation, a lien on the Jacksonville Assets, each as more particularly
described in the Security Documents.

Commitment. As to each Lender, the amount set forth on Schedule 1.1 hereto as
such Lender’s commitment to fund the Loans on the Closing Date in accordance
with the terms of this Agreement.

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the Total Commitment, as the
same may be changed from time to time in accordance with the terms of this
Agreement.

4 

 

Commodity Exchange Act. The Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.

Connection Income Taxes. Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

Consolidated Tangible Net Worth. As of any date of determination, for REIT
Guarantor and its Subsidiaries on a consolidated basis, an amount equal to (a)
Shareholders’ Equity of REIT Guarantor and its Subsidiaries on that date plus
(b) accumulated depreciation and amortization plus (c) Intangible Liabilities
minus (d) Intangible Assets, all as determined in accordance with GAAP. As used
herein:

(a) “Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of REIT Guarantor and its Subsidiaries, as determined in
accordance with GAAP;

(b) “Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs, but specifically excluding tenant improvement allowances, leasing
commissions, and value of leases; and

(c) “Intangible Liabilities” means liabilities that are considered to be
intangible liabilities under GAAP, including, but not limited to, guarantees of
other persons and outstanding letters of credit and other similar items, but
specifically excluding tenant improvement allowances, leasing commissions, and
value of leases.

Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

Credit Party(ies). Individually and collectively, the Borrower, the REIT
Guarantor and each Subsidiary Guarantor.

Default. See §12.1.

Default Rate. See §4.12.

Defaulting Lender. Any Lender that, subject to §14.16, (a) has failed to (i)
fund all or any portion of its Loans within two (2) Business Days of the date
such Loans were required to be funded by it hereunder unless such Lender
notifies the Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to Agent or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit)
within two (2) Business Days of the date when due, (b) has notified the
Borrower, the Agent or any Lender that it does not intend to comply with its
funding obligations hereunder or has made a public statement to that effect
unless with respect to this clause (b), such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied, (c) has failed, within three

5 

 

(3) Business Days after request by the Agent, to confirm in a manner reasonably
satisfactory to the Agent that it will comply with its funding obligations;
provided that, notwithstanding the provisions of §14.16, such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon the Agent’s receipt
of confirmation that such Defaulting Lender will comply with its funding
obligations, (d) is subject to any Bail-In Action or (e) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any bankruptcy, insolvency, reorganization, liquidation, conservatorship,
assignment for the benefit of creditors, moratorium, receivership, rearrangement
or similar debtor relief law of the United States or other applicable
jurisdictions from time to time in effect, including any law for the appointment
of the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority as receiver, conservator, trustee, administrator or any
similar capacity, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such capacity, charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment, or (iv) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow, or disaffirm any
contracts or agreements made with such Person). Any determination by the Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to §14.16)) upon
delivery of written notice of such determination to the Borrower and each
Lender.

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

Distribution. Any (a) dividend or other distribution made, direct or indirect,
on account of any Equity Interest of REIT Guarantor, Borrower or a Subsidiary
Guarantor, now or hereafter outstanding, except a dividend or other distribution
payable solely in Equity Interest to the holders of that class; (b) redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of REIT
Guarantor, Borrower or a Subsidiary Guarantor now or hereafter outstanding; and
(c) payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Equity Interests of REIT
Guarantor, Borrower or a Subsidiary Guarantor now or hereafter outstanding.

Dollars or $. Dollars in lawful currency of the United States of America.

6 

 

Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Maturity Date, is converted in
accordance with §4.1.

EBITDA. An amount equal to, without double-counting, the net income or loss of
the Borrower, and its respective subsidiaries determined in accordance with GAAP
(before minority interests and excluding losses attributable to the sale or
other disposition of assets and the adjustment for so-called “straight-line rent
accounting”) for such period, plus (x) the following to the extent deducted in
computing such consolidated net income for such period: (i) Total Interest
Expense for such period, (ii) real estate depreciation and amortization for such
period, and (iii) other non-cash charges for such period; and minus (y) all
gains attributable to the sale or other disposition of assets or debt
restructurings in such period, in each case adjusted to include the Borrower,
the REIT Guarantor or any Subsidiaries pro rata share of EBITDA (and the items
comprising EBITDA) from any partially-owned entity in such period, based on its
Equity Percentage ownership interest in such partially-owned entity (or such
other amount to which the Borrower, the Guarantor or such subsidiary is entitled
or for which the Borrower, the Guarantor or such Subsidiary is obligated based
on an arm’s length agreement). “EBITDA” shall be adjusted to remove any impact
of straight lining of rents and amortization of intangibles pursuant to
Accounting Standards Codification No. 805, Business Combinations (formerly
Statement of Financial Accounting Standards No. 141 (revised 2007), Business
Combinations).

EEA Financial Institution. (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

EEA Member Country. Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

EEA Resolution Authority. Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Eligible Assignee. (a) A Lender; (b) an Affiliate of a Lender; (c) an Approved
Fund, and (d) any other Person (other than a natural person) approved by (i) the
Agent, and (ii) unless an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include Borrower or any of the Borrower’s or the REIT Guarantor’s Affiliates or
Subsidiaries.

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.

Environmental Laws. All applicable past (which have current effect), present or
future federal, state, county and local laws, by-laws, rules, regulations, codes
and ordinances, or any legally binding judicial or administrative
interpretations thereof, and the legally binding requirements of any
Governmental Authority or authority having jurisdiction with respect thereto,
applicable to pollution, the regulation or protection of the environment, the
health and safety of persons and property (with respect to

7 

 

exposure to Hazardous Substances) and shall include, but not be limited to, all
orders, decrees, judgments and rulings imposed through any public or private
enforcement proceedings, relating to the existence, use, discharge, release,
containment, transportation, generation, storage, management or disposal
thereof, or otherwise regulating or providing for the protection of the
environment applicable to the Property and relating to Hazardous Substances or
the existence, use, discharge, release or disposal thereof. Environmental Laws
presently include, but are not limited to, the following laws: Comprehensive
Environmental Response Compensation and Liability Act (42 U.S.C. §9601 et seq.),
the Hazardous Materials Transportation Act (49 U.S.C. §5101 et seq.), the Public
Health Service Act (42 U.S.C. §201 et seq.) , the Pollution Prevention Act (42
U.S.C. §13101 et seq.), the Federal Insecticide, Fungicide and Rodenticide Act
(7 U.S.C. §136 et seq.), the Resource Conservation and Recovery Act (42 U.S.C.
§6901 et seq.), the Federal Clean Water Act (33 U.S.C. §1251 et seq.), the
Federal Clean Air Act (42 U.S.C. §7401 et seq.), and the applicable laws and
regulations of each State in which any Real Estate is located.

Equity Interests. With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

Equity Percentage. The aggregate ownership percentage of REIT Guarantor or its
respective Subsidiaries in each Affiliate.

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

ERISA Affiliate. Any Person that is subject to ERISA and is treated as a single
employer with Borrower or its Subsidiaries under §414 of the Code.

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

EU Bail-In Legislation Schedule. The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

Excluded Hedge Obligation. With respect to any Guarantor, any Hedge Obligation,
if, the extent that, all or a portion of the guarantee of such Guarantor of, or
the grant by such Guarantor of a security interest to secure, such Hedge
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedge
Obligation. If a Hedge Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Hedge
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

8 

 

Excluded Taxes. Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or its Commitment (other than pursuant to an
assignment request by the Borrower under §4.14 as a result of costs sought to be
reimbursed pursuant to §4.4 or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to §4.4, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with §4.4(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

Event of Default. See §12.1.

Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.” Notwithstanding the foregoing, if the Federal Funds Effective Rate shall
be less than zero, such rate shall be deemed zero for the purposes of this
Agreement.

Fixed Charges. For any applicable period, an amount equal to (i) Total Interest
Expense for such period plus (ii) the aggregate amount of scheduled principal
payments of Indebtedness (excluding balloon payments at maturity) required to be
made during such period by the REIT Guarantor and its Subsidiaries on a
consolidated basis plus (iii) the dividends and distributions, if any, paid or
required to be paid during such period on the Preferred Securities, if any, of
the REIT Guarantor and its Subsidiaries (other than dividends paid in the form
of capital stock) plus (iv) the pro rata share of all Fixed Charges from any
partially owned entity plus (v) the ground lease payments to the extent not
otherwise included. When determining Fixed Charges with respect to the Series A
Preferred Stock dividends and distributions, the quarterly dividend/distribution
shall be calculated as incurred for the quarter as declared by the Board of
Directors of the REIT Guarantor.

Foreign Lender. If the Borrower is a U.S. Person, a Lender that is not a U.S.
Person, and if the Borrower is not a U.S. Person, a Lender that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

Fund. Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

9 

 

Funds Available for Distribution. (i) Excess cash flow from operations (EBITDA)
for the two (2) most recently ended quarters, minus (ii) Fixed Charges for the
two (2) most recently ended quarters (excluding dividends and distributions paid
on any Preferred Securities), minus (iii) any amounts by which the Required
Capital Items Amount exceeds the then available balance of reserve and escrow
accounts of the Borrower that may be utilized to pay for such Required Capital
Items.

GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.

Governmental Authority. The government of the United States or any other nation,
or of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by Borrower or any ERISA Affiliate
the benefits of which are guaranteed on termination in full or in part by the
PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

Guarantor(s). REIT Guarantor and each Subsidiary Guarantor.

Guaranty. The guaranty of the REIT Guarantor (or a Subsidiary Guarantor) in
favor of the Agent and the Lenders of certain of the Obligations of the Borrower
hereunder.

Hazardous Substances. All (i) asbestos, toxic mold, flammable materials,
explosives, radioactive or nuclear substances, polychlorinated biphenyls, other
carcinogens, oil and other petroleum products, radon gas, urea formaldehyde;
(ii) chemicals, gases, solvents, pollutants or contaminants that could be a
detriment or pose a danger to the environment or to the health or safety of any
person; and (iii) any other hazardous or toxic materials, wastes and substances
which are defined, determined or identified as such in any past, present or
future federal, state or local laws, by-laws, rules, regulations, codes or
ordinances or any legally binding judicial or administrative interpretation
thereof in concentrations which violate Environmental Laws.

Hedge. Any interest rate swap, collar, cap or floor or a forward rate agreement
or other agreement regarding the hedging of interest rate risk exposure relating
to the Obligations, and any confirming letter executed pursuant to such hedging
agreement, and which shall include, without limitation, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act, all as
amended, restated or otherwise modified.

Hedge Obligations. All obligations of Borrower to any Lender Hedge Provider to
make any payments under any agreement with respect to Hedge. Under no
circumstances shall any of the Hedge Obligations secured or guaranteed by any
Loan Document as to a Guarantor include any obligation that constitutes an
Excluded Hedge Obligation of such Guarantor.

Indebtedness. Without duplication, means, as of any date of determination,
indebtedness for the REIT Guarantor and its subsidiaries, all obligations,
contingent or otherwise, which should be classified on the obligor’s balance
sheet as liabilities, or to which reference should be made by footnotes thereto,
all in accordance with GAAP, including, in any event, the sum of (without
double-counting), (i) all accounts

10 

 

payable on such date, and (ii) all Indebtedness outstanding on such date, in
each case whether recourse, Non-Recourse or contingent, provided, however, that
undrawn availability under this Agreement on such date shall not be included in
calculating Indebtedness, and provided, further, that (without double-counting),
each of the following shall be included in Total Indebtedness: (a) all amounts
of guarantees, indemnities for borrowed money, stop-loss agreements and the like
provided by the REIT Guarantor and its Subsidiaries, in each case in connection
with and guarantying repayment of amounts outstanding under any other
Indebtedness; (b) all amounts for which a letter of credit (including the
Letters of Credit) has been issued for the account of the Borrower, the
Guarantors or any of their respective Subsidiaries; (c) all amounts of bonds
posted by the Borrower, the Guarantors or any of their respective Subsidiaries
guaranteeing performance or payment obligations; (d) all lease obligations
(including under Capital Leases, but excluding obligations under ground leases),
(e) all liabilities of the Borrower, the Guarantors or any of their respective
Subsidiaries as partners, members or the like for liabilities (whether such
liabilities are recourse, non-recourse or contingent obligations of the
applicable partnership or other Person) of partnerships or other Persons in
which any of them have an equity interest, which liabilities are for borrowed
money or any of the matters listed in clauses (a), (b), (c) or (d) above, and
(f) all obligations to purchase, redeem, retire, defease or otherwise make any
payment in respect of any Equity Interest in such Person or any other Person,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, provided, however, that preferred Equity Interests shall not be
included as Indebtedness unless such Equity Interests are required by the terms
thereof to be redeemed in whole or in part, or for which mandatory sinking fund
payments are due, by a fixed date. Without limitation of the foregoing (without
double counting), with respect to any non-Wholly-Owned Subsidiary, (x) to the
extent that a Subsidiary or such non-Wholly-Owned Subsidiary is providing a
completion guaranty in connection with a construction loan entered into by a
non-Wholly-Owned Subsidiary, Total Indebtedness shall such Subsidiary’s pro rata
liability under the Indebtedness relating to such completion guaranty (or, if
greater, the Borrower’s, the Guarantors’ or such Subsidiary’s potential
liability under such completion guaranty) and (y) in connection with the
liabilities described in clauses (a) and (d) above (other than completion
guarantees, which are referred to in clause (x)), the Total Indebtedness shall
include the portion of the liabilities of such non-Wholly-Owned Subsidiary which
are attributable to the Borrower’s, the Guarantors’ or such Subsidiary’s
percentage equity interest in such non-Wholly-Owned Subsidiary or such greater
amount of such liabilities for which the Borrower, the Guarantors or their
respective Subsidiaries are, or have agreed to be, liable by way of guaranty,
indemnity for borrowed money, stop-loss agreement or the like, it being agreed
that, in any case, Indebtedness of a non-Wholly-Owned Subsidiary shall not be
excluded from Total Indebtedness by virtue of the liability of such
non-Wholly-Owned Subsidiary being non-recourse. For purposes hereof, the amount
of borrowed money shall equal the sum of (1) the amount of borrowed money as
determined in accordance with GAAP plus (2) the amount of those contingent
liabilities for borrowed money set forth in subsections (a) through (e) above,
but shall exclude any adjustment for so called “straight line interest
accounting.

Indemnified Taxes. (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
or any Guarantor under any Loan Document and (b) to the extent not otherwise
described in the immediately preceding clause (a), Other Taxes.

Interest Payment Date. As to each Loan, the first day of each calendar month.

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two,
three, or six months thereafter and (b) thereafter, each period commencing on
the day following the last day of the next preceding Interest Period applicable
to such Loan and ending on the last day of one of the periods set forth above,
as selected by the Borrower in a Loan Request or Conversion/Continuation
Request; provided that all of the foregoing provisions relating to Interest
Periods are subject to the following:

11 

 



(i)                 if any Interest Period with respect to a LIBOR Rate Loan
would otherwise end on a day that is not a LIBOR Business Day, such Interest
Period shall end on the next succeeding LIBOR Business Day, unless such next
succeeding LIBOR Business Day occurs in the next calendar month, in which case
such Interest Period shall end on the next preceding LIBOR Business Day, as
determined conclusively by the Agent in accordance with the then current bank
practice in London, England;

(ii)               if the Borrower shall fail to give notice as provided in
§4.1, the Borrower shall be deemed to have requested a continuation of the
affected LIBOR Rate Loan as a LIBOR Rate Loan for an interest period of one
month on the last day of the then current Interest Period with respect thereto
as provided in and subject to the terms of §4.1(c);

(iii)             any Interest Period pertaining to a LIBOR Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the applicable calendar
month; and

(iv)             no Interest Period relating to any LIBOR Rate Loan shall extend
beyond the Maturity Date, as applicable.

Interpolated Rate. At any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBOR) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR for the longest period for which the LIBOR
is available that is shorter than the Impacted Interest Period; and (b) the
LIBOR for the shortest period for which that LIBOR is available that exceeds the
Impacted Interest Period, in each case, at such time.

Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include (i)
equipment, inventory and other tangible personal property acquired in the
ordinary course of business, or (ii) current trade and customer accounts
receivable for services rendered in the ordinary course of business and payable
in accordance with customary trade terms. In determining the aggregate amount of
Investments outstanding at any particular time: (a) there shall be included as
an Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (b) there shall be deducted
in respect of each Investment any amount received as a return of capital; (c)
there shall not be deducted in respect of any Investment any amounts received as
earnings on such Investment, whether as dividends, interest or otherwise, except
that accrued interest included as provided in the foregoing clause (a) may be
deducted when paid; and (d) there shall not be deducted in respect of any
Investment any decrease in the value thereof.

Jacksonville Assets. The real estate set forth on Schedule 1.2 to this
Agreement.

KeyBank. As defined in the preamble hereto.

12 

 

KeyBank Revolver. That certain Credit Agreement dated as of August 11, 2017, as
same has been or may be amended, modified, supplemented or restated from time to
time, entered into by an among KeyBank, as administrative agent and lender, the
Borrower, the REIT Guarantor and the subsidiaries of the Borrower party thereto
from time to time.

Legal Requirements shall mean all applicable federal, state, county and local
laws, rules, regulations, codes and ordinances, and the requirements in each
case of any governmental agency or authority having or claiming jurisdiction
with respect thereto, including, but not limited to, those applicable to zoning,
subdivision, building, health, fire, safety, sanitation, the protection of the
handicapped, and environmental matters and shall also include all orders and
directives of any court, governmental agency or authority having or claiming
jurisdiction with respect thereto.

Lender Hedge Provider. With respect to any Hedge Obligations, any counterparty
thereto that, at the time the applicable hedge agreement was entered into, was a
Lender or an Affiliate of a Lender.

Lenders. KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18); and collectively, the
Lenders.

LIBOR. For any LIBOR Rate Loan for any Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for U.S. Dollars) for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Agent in its reasonable discretion; in each case the “LIBOR Screen Rate”)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that (i) if the LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement; provided further that if the LIBOR Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
then the LIBOR shall be the Interpolated Rate; provided that if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement, and (ii) if no such rate administered by ICE Benchmark
Administration (or by such other Person that has taken over the administration
of such rate for U.S. Dollars) is available to the Agent, the applicable LIBOR
for the relevant Interest Period shall instead be the rate determined by the
Agent to be the rate at which KeyBank or one of its Affiliate banks offers to
place deposits in U.S. dollars with first class banks in the London interbank
market at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period, in the approximate amount of the relevant
LIBOR Rate Loan and having a maturity equal to such Interest Period. For any
period during which a Reserve Percentage shall apply, LIBOR with respect to
LIBOR Rate Loans shall be equal to the amount determined above divided by an
amount equal to 1 minus the Reserve Percentage.

LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.

LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

LIBOR Rate Loans. Loans bearing interest calculated by reference to LIBOR.

13 

 

Lien. See §8.2.

Loan Documents. This Agreement, the Notes, the Security Documents and all other
documents, instruments or agreements now or hereafter executed or delivered by
or on behalf of Borrower or Subsidiary Guarantor or Guarantor in connection with
the Loans and intended to constitute a Loan Document.

Loan Request. See §2.7.

Loan and Loans. An individual loan or the aggregate loans to be made by the
Lenders hereunder. All Loans shall be made in Dollars.

Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise), or results of operations
of REIT Guarantor and its Subsidiaries considered as a whole; (b) the ability of
Borrower or Guarantors to perform any of its material obligations under the Loan
Documents; (c) compliance of the Real Estate with any Requirements which causes
a material adverse effect on the business, properties, assets, condition
(financial or otherwise), or results of operations of REIT Guarantor and its
Subsidiaries considered as a whole; (d) the value or condition of the Real
Estate which causes a material adverse effect on the business, properties,
assets, condition (financial or otherwise), prospects or results of operations
of REIT Guarantor and its Subsidiaries considered as a whole; or (e) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of Agent or the Lenders thereunder.

Maturity Date. The earlier of (i) March 14, 2019, (ii) the date on which KeyBank
ceases to serve as administrative agent for the KeyBank Revolver, and (iii) such
earlier date on which the Loans shall become due and payable pursuant to the
terms hereof

Moody’s. Moody’s Investor Service, Inc.

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by Borrower or any ERISA Affiliate.

Net Proceeds means in connection with any (a) sale or refinancing, the gross
proceeds thereof net of (i) repayment of any Indebtedness secured by the subject
asset required to be paid upon such sale or refinancing, and (ii) all
reasonable, usual and customary closing costs,, and adjustments, and other
customary fees and expenses actually incurred in connection therewith as
approved by the Agent in its reasonable discretion; and (b) in connection with
any issuance or sale of Equity Interests (other than the issuance of limited
partnership units by the Borrower in connection with the acquisition of Real
Estate), the cash proceeds received from such issuance, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith as approved by the Agent in its reasonable discretion.

Net Unrestricted Cash Amount. The sum of (a) Unrestricted Cash and Cash
Equivalents of the Borrower minus (b) any proforma principal payments that may
become due under the Indebtedness of the Borrower or its Subsidiaries for the
next six (6) months following the date of determination, whether as a result of
maturity, scheduled amortization, remargining to be in compliance with financial
covenants (including without limitation the covenants set forth in §9), or
otherwise (provided that with respect to any balloon payments due at maturity,
only the amount of any principal reduction which may be reasonably deemed by
Agent to be reasonably likely to be necessary to reduce the amount of the
maturing indebtedness to a principal amount that can be refinanced on or prior
to such maturity shall be included in this clause (b)).

14 

 

Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any industry standard exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication or misappropriation of funds, gross negligence or willful
misconduct (ii) result from intentional mismanagement of or physical waste at
the Real Estate securing such Non-Recourse Indebtedness, or (iii) arise from the
presence of Hazardous Substances on the Real Estate securing such Non-Recourse
Indebtedness (whether contained in a loan agreement, promissory note, indemnity
agreement or other document), or (iv) are the result of any unpaid real estate
taxes and assessments if sufficient cash flow from the Real Estate exists
(whether contained in a loan agreement, promissory note, indemnity agreement or
other document).

Non-Recourse Indebtedness. Indebtedness of REIT Guarantor, Borrower, their
respective Subsidiaries, or an Unconsolidated Affiliate of any such Person,
which is secured by one or more parcels of Real Estate or interests therein or
equipment and which is not a general obligation of Guarantor, Borrower or such
Subsidiary or Unconsolidated Affiliate, the holder of such Indebtedness having
recourse solely to the parcels of Real Estate, or interests therein, securing
such Indebtedness or the direct owner of such real estate, the leases thereon
and the rents, profits and equity thereof or equipment, as applicable (except
for recourse against the general credit of the Person obligated thereon for any
Non-Recourse Exclusions), provided that in calculating the amount of
Non-Recourse Indebtedness at any time, the Borrower’s reasonable estimate of the
amount of any Non-Recourse Exclusions which are the subject of a claim and
action shall not be included in the Non-Recourse Indebtedness but shall
constitute Recourse Indebtedness. Non-Recourse Indebtedness shall also include
Indebtedness of a Subsidiary of Guarantor or Borrower that is not a Subsidiary
Guarantor or of an Unconsolidated Affiliate which is a special purpose entity
that is recourse solely to such Subsidiary or Unconsolidated Affiliate, which is
not cross-defaulted to other Indebtedness of the Borrower and which does not
constitute Indebtedness of any other Person (other than such Subsidiary or
Unconsolidated Affiliate which is the borrower thereunder).

Notes. See §2.2.

Notice. See §19.

Obligations. The term “Obligations” shall mean and include:

A.       The payment of the principal sum, interest at variable rates, charges
and indebtedness evidenced by the Notes including any extensions, renewals,
replacements, increases, modifications and amendments thereof, given by Borrower
to the order of the respective Lenders;

B.       The payment, performance, discharge and satisfaction of each covenant,
warranty, representation, undertaking and condition to be paid, performed,
satisfied and complied with by Borrower under and pursuant to this Credit
Agreement or the other Loan Documents;

C.       The payment of all costs, expenses, legal fees and liabilities incurred
by Agent and the Lenders in connection with the enforcement of any of Agent’s or
any Lender’s rights or remedies under this Credit Agreement or the other Loan
Documents, or any other instrument, agreement or document which evidences or
secures any other obligations or collateral therefor, whether now in effect or
hereafter executed; and

15 

 

D.       The payment, performance, discharge and satisfaction of all other
liabilities and obligations of Borrower to Agent or any Lender, whether now
existing or hereafter arising, direct or indirect, absolute or contingent, and
including, without limitation express or implied upon the generality of the
foregoing, each liability and obligation of Borrower under any one or more of
the Loan Documents and any amendment, extension, modification, replacement or
recasting of any one or more of the instruments, agreements and documents
referred to in this Credit Agreement or any other Loan Document or executed in
connection with the transactions contemplated by this Credit Agreement or any
other Loan Document; provided however that notwithstanding anything to the
contrary set forth in the definition of Obligations, with respect to any
indemnification, contingent or other similar obligations, such matters shall be
considered “Obligations” only to the extent a reasonable good faith claim has
been made on such indemnification, contingent or similar obligation on or before
the date that all other Obligations are satisfied in full.

OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

Other Charges. All ground rents, maintenance charges, impositions (other than
Taxes) and similar charges (including, without limitation, vault charges and
license fees for the use of vaults, chutes and similar areas adjoining the Real
Estate), now or hereafter assessed or imposed against the Real Estate, or any
part thereof, together with any penalties thereon.

Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising solely from such Recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

Other Taxes. All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.14 as a result of costs sought to be reimbursed pursuant to §4.4).

Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.

Partnership Agreement. The Amended and Restated Agreement of Limited Partnership
of Borrower dated July 1, 2014, as amended.

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.

Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, or other legal entity, and any government or
any governmental agency or political subdivision thereof.

Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

16 

 

Preferred Securities. With respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by REIT Guarantor or any of its respective Subsidiaries, including,
without limitation, the Collateral Properties.

Recipient. The Agent and any Lender.

Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) of a Person other than Non-Recourse Indebtedness.

Register. See §18.2.

REIT Guarantor. Plymouth Industrial REIT, Inc., a Maryland corporation.

Required Capital Items. For any given period, any (i) non-revenue generating,
maintenance and replacement capital expenditures, (ii) tenant improvements,
(iii) leasing commissions and (iv) any other expected recurring leasing and
capital costs.

Required Capital Items Amount. The greater of (i) management’s projection for
Required Capital Items and (ii) the sum of (a) a replacement expense equal to
$0.15 multiplied by the total square feet of the portfolio, (b) $2 per square
foot, or as reasonably adjusted by the Borrower and Administrative Agent, for
the total square feet of leases set to expire over the next 12 months, and (c)
$2 per square foot, or as reasonably adjusted by the Borrower and Administrative
Agent, for any square feet needed to achieve a 90% occupancy for the total
portfolio

Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than sixty-six and 2/3 percent
(66.67%) of the Total Commitment; provided that in determining said percentage
at any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Commitment Percentages of the Lenders shall be redetermined for
voting purposes only to exclude the Commitment Percentages of such Defaulting
Lenders and at all times when two or more Lenders are party to this Agreement,
provided that if there are three (3) or fewer Lenders, then Required Lenders
shall mean two (2) Lenders that are Non-Defaulting Lenders (or if there shall
not be two (2) Non-Defaulting Lenders, then such fewer number of Lenders as are
Non-Defaulting Lenders.

Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authority with jurisdiction over Agent or any
Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for Agent or any Lender with
respect to liabilities constituting of or including (among other liabilities)
Eurocurrency liabilities in an amount equal to that portion of the Loan affected
by such Interest Period and with a maturity equal to such Interest Period.

Sanctioned Person. Any Person that is (i) listed on OFAC’s List of Specially
Designated Nationals and Blocked Persons, (ii) otherwise the subject or target
of Sanctions, to the extent U.S. persons are prohibited from engaging in
transactions with such a Person, and (iii) 50 percent or greater owned or
controlled by a Person described in clause (i) or (ii) above.

17 

 

Sanction(s). Any applicable sanctions, prohibitions or requirements imposed by
any applicable executive order or by any applicable sanctions program
administered by OFAC, the United States Department of State, the United States
Treasury, the United Nations Security Council, the European Union or Her
Majesty’s Treasury.

SEC. The federal Securities and Exchange Commission.

Security Documents. Collectively, each mortgage and security agreement, UCC-1
financing statements and any further collateral security agreements or
assignments to the Agent for the benefit of the Lenders.

S&P. Standard & Poor’s Ratings Group.

State. A state of the United States of America and the District of Columbia.

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

Subsidiary Guarantor(s). Collectively, each Subsidiary of the Borrower from time
to time that is the direct or indirect owner of any Collateral.

Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
(other than the Other Charges) imposed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto.

Test Period. The trailing four (4) accounting quarters ending on the applicable
test date as specified in this Agreement taken as one accounting period.

Titled Agents. The Arranger and any co-syndication agents or documentation
agent.

Total Commitment. The Total Commitment is Sixty Three Million One Hundred
Fifteen Thousand and No/100 Dollars ($63,115,000.00).

Total Interest Expense. For any applicable period, the aggregate amount of
interest required in accordance with GAAP to be paid, accrued, expensed or, to
the extent it could be a cash expense in the applicable period, capitalized,
without double-counting, by the REIT Guarantor and its respective Subsidiaries
during such period on: (i) all Indebtedness of the REIT Guarantor and its
respective Subsidiaries (including the Loans, obligations under Capital Leases
(to the extent EBITDA has not been reduced by such Capital Lease obligations in
the applicable period) and any subordinated Indebtedness and including original
issue discount and amortization of prepaid interest, if any, but excluding any
Distributions on Preferred Securities), (ii) all amounts available for
borrowing, or for drawing under letters of credit (including the Letters of
Credit), if any, issued for the account of the Borrower, the REIT Guarantor or
any of their respective Subsidiaries, but only if such interest was or is
required to be reflected as an item of expense, and (iii) all commitment fees,
agency fees, facility fees, balance deficiency fees and similar fees and
expenses in connection with the borrowing of money.

18 

 

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

U.S. Person. Any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.

U.S. Tax Compliance Certificate. See §4.4(g)(ii)(B)(III).

Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Investment, (a) whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person, and (b) which is not a
Subsidiary of such first Person.

Unconsolidated Subsidiary. In respect of any Person, any other Person in whom
such Person holds an Investment, whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person.

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted Cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is not subject to any
escrow, reserves or Liens or similar claims of any kind in favor of any Person
(other than any statutory right of set off).

Wholly Owned Subsidiary. As to Borrower, any Subsidiary of Borrower that is
directly or indirectly owned 100% by Borrower.

Withholding Agent. The Borrower and the Agent.

Write-Down and Conversion Powers. With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

§1.2          Rules of Interpretation.

(a)                A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Agreement.

(b)               The singular includes the plural and the plural includes the
singular.

(c)                A reference to any law includes any amendment or modification
of such law.

(d)               A reference to any Person includes its permitted successors
and permitted assigns.

(e)                Accounting terms not otherwise defined herein have the
meanings assigned to them by GAAP applied on a consistent basis by the
accounting entity to which they refer. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of REIT Guarantor or any of its Subsidiaries
at “fair value”, as defined therein, and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof

19 

 



(f)                The words “include”, “includes” and “including” are not
limiting.

(g)                The words “approval” and “approved”, as the context requires,
means an approval in writing given to the party seeking approval.

(h)               All terms not specifically defined herein or by GAAP, which
terms are defined in the Uniform Commercial Code as in effect in the State of
New York, have the meanings assigned to them therein.

(i)                 Reference to a particular “§”, refers to that section of
this Agreement unless otherwise indicated.

(j)                 The words “herein”, “hereof”, “hereunder” and words of like
import shall refer to this Agreement as a whole and not to any particular
section or subdivision of this Agreement.

(k)               The words “the date hereof” or words of like import shall mean
the date that this Agreement is fully executed by all parties.

(l)                 In the event of any change in generally accepted accounting
principles after the date hereof or any other change in accounting procedures
pursuant to §7.3 which would affect the computation of any financial covenant,
ratio or other requirement set forth in any Loan Document, then upon the request
of Borrower or Agent, the Borrower and the Agent shall negotiate promptly,
diligently and in good faith in order to amend the provisions of the Loan
Documents such that such financial covenant, ratio or other requirement shall
continue to provide substantially the same financial tests or restrictions of
the Borrower as in effect prior to such accounting change, as determined by the
Agent in its good faith judgment. Until such time as such amendment shall have
been executed and delivered by the Borrower and the Agent, such financial
covenants, ratio and other requirements, and all financial statements and other
documents required to be delivered under the Loan Documents, shall be calculated
and reported as if such change had not occurred.

§2.              THE CREDIT FACILITY.

§2.1          Loans.

Subject to the terms and conditions set forth in this Agreement, each of the
Lenders severally agrees to lend to the Borrower on the Closing Date an amount
equal to such Lender’s Commitment.

§2.2          Notes. The Loans shall, if requested by any Lender, be evidenced
by separate promissory notes of the Borrower in substantially the form of
Exhibit A hereto (collectively, the “Notes”), dated of even date with this
Agreement (except as otherwise provided in §18.3) and completed with appropriate
insertions. One Note shall be payable to the order of each Lender which so
requests the issuance of a Note in the principal amount equal to such Lender’s
Commitment or, if less, the outstanding amount of all Loans made by such Lender,
plus interest accrued thereon, as set forth below.

20 

 

§2.3          RESERVED.

§2.4          RESERVED.

§2.5          RESERVED.

§2.6          Interest on Loans.

(a)                Each Base Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the date on which such
Base Rate Loan is repaid or converted to a LIBOR Rate Loan at the rate per annum
equal to the sum of the Base Rate plus the Applicable Margin for Base Rate
Loans.

(b)               Each LIBOR Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of each
Interest Period with respect thereto at the rate per annum equal to the sum of
LIBOR determined for such Interest Period plus the Applicable Margin for LIBOR
Rate Loans.

(c)                The Borrower promise to pay interest on each Loan in arrears
on each Interest Payment Date with respect thereto.

(d)               Base Rate Loans and LIBOR Rate Loans may be continued or
converted to Loans of the other Type as provided in §4.1.

§2.7          .RESERVED

§2.8          Use of Proceeds. The proceeds of the Loans will be used solely to
(a) pay closing costs in connection with this Agreement; and (b) provide funding
for the acquisition of the Jacksonville Assets.

§3.              REPAYMENT OF THE LOANS.

§3.1          Stated Maturity. The Borrower promise to pay on the Maturity Date
and there shall become absolutely due and payable on the Maturity Date all of
the Loans, together with any and all accrued and unpaid interest thereon.

§3.2          Mandatory Repayments. Upon any refinancing or other capital event
related to any of the Jacksonville Assets, all amounts due and owing in
connection with the Loan shall become due and payable in full.

§3.3          Optional Prepayments.

(a)                Borrower shall have the right, at its election, to prepay the
outstanding amount of the Loans, as a whole or in part, at any time without
penalty or premium; provided, that if any prepayment of the outstanding amount
of any LIBOR Rate Loans pursuant to this §3.3 is made on a date that is not the
last day of the Interest Period relating thereto, such prepayment shall be
accompanied by the payment of the amount, if any, due pursuant to §4.8.

(b)               The Borrower shall give the Agent, no later than 3:00 p.m.
(Eastern time) at least three (3) days prior written notice of any prepayment
pursuant to this §3.3, in each case specifying the proposed date of prepayment
of the Loans and the principal amount to be prepaid (provided that (i) any such
notice may be revoked or modified upon one (1) day’s prior notice to the Agent)
and/or (ii) any such notice or repayment may be conditioned upon the
consummation of a transaction. In the absence of an Event of Default, Borrower
shall have the right to specify the order and manner of how any optional
prepayments of the Loans are applied.

21 

 



§3.4          Partial Prepayments. Each partial prepayment of the Loans under
§3.3 shall be in a minimum amount of $100,000, shall be accompanied by the
payment of accrued interest on the principal prepaid to the date of payment. In
the absence of an Event of Default, Borrower shall have the right to specify the
order and manner of how any optional prepayments of the Loans under §3.2 and
§3.3 are applied.

§3.5          Effect of Prepayments. Amounts of the Loans paid and prepaid under
§3.2 and §3.3 prior to the Maturity Date may not be reborrowed.

§4.              CERTAIN GENERAL PROVISIONS.

§4.1          Conversion Options.

(a)                The Borrower may elect from time to time to convert any of
its outstanding Loans to a Loan of another Type and such Loans shall thereafter
bear interest as a Base Rate Loan or a LIBOR Rate Loan, as applicable; provided
that (i) with respect to any such conversion of a LIBOR Rate Loan to a Base Rate
Loan, the Borrower shall give the Agent at least one (1) Business Day’s prior
written notice of such election, and such conversion shall only be made on the
last day of the Interest Period with respect to such LIBOR Rate Loan unless the
Borrower pay Breakage Costs as required under this Agreement; (ii) with respect
to any such conversion of a Base Rate Loan to a LIBOR Rate Loan, the Borrower
shall give the Agent at least three (3) LIBOR Business Days’ prior written
notice of such election and the Interest Period requested for such Loan, the
principal amount of the Loan so converted shall be in a minimum aggregate amount
of $1,000,000 and minimum increments of $250,000 in excess thereof, after giving
effect to the making of such Loan, there shall be no more than six (6) LIBOR
Rate Loans outstanding at any one time; and (iii) no Loan may be converted into
a LIBOR Rate Loan when any Default or Event of Default has occurred and is
continuing. All or any part of the outstanding Loans of any Type may be
converted as provided herein, provided that no partial conversion shall result
in a Base Rate Loan in a principal amount of less than $100,000 or a LIBOR Rate
Loan in a principal amount of less than $1,000,000. On the date on which such
conversion is being made, each Lender shall take such action as is necessary to
transfer its Commitment Percentage of such Loans to its Domestic Lending Office
or its LIBOR Lending Office, as the case may be. Each Conversion/Continuation
Request relating to the conversion of a Base Rate Loan to a LIBOR Rate Loan
shall be irrevocable by the Borrower.

(b)               Any LIBOR Rate Loan may be continued as such Type upon the
expiration of an Interest Period with respect thereto by compliance by the
Borrower with the terms of §4.1; provided that no LIBOR Rate Loan may be
continued as such when any Default or Event of Default has occurred and is
continuing, but shall be automatically converted to a Base Rate Loan on the last
day of the Interest Period relating thereto ending during the continuance of any
Default or Event of Default.

(c)                In the event that the Borrower does not notify the Agent of
their election hereunder with respect to any LIBOR Rate Loan, such Loan shall be
automatically continued at the end of the applicable Interest Period as a LIBOR
Rate Loan for an Interest Period of one month unless such Interest Period shall
be greater than the time remaining until the Maturity Date, in which case such
Loan shall be automatically converted to a Base Rate Loan at the end of the
applicable Interest Period.

§4.2          Fees. In addition to all fees specified herein, the Borrower
agrees to pay to KeyBank and the Arranger for their own account certain fees for
services rendered or to be rendered in connection with the Loans as provided
pursuant to a fee letter dated on or about the Closing Date between the
Borrower, KeyBank and the Arranger (the “Agreement Regarding Fees”).

22 

 



§4.3          [Intentionally Omitted.]

§4.4          Funds for Payments.

(a)                All payments of principal, interest, facility fees, closing
fees and any other amounts due hereunder or under any of the other Loan
Documents shall be made to the Agent, for the respective accounts of the Lenders
and the Agent, as the case may be, at the Agent’s Head Office, not later than
2:00 p.m. (Cleveland time) on the day when due, in each case in lawful money of
the United States in immediately available funds. The Agent is hereby authorized
to charge the accounts of the Borrower with KeyBank, on the dates when the
amount thereof shall become due and payable, with the amounts of the principal
of and interest on the Loans and all fees, charges, expenses and other amounts
owing to the Agent and/or the Lenders under the Loan Documents. Subject to the
foregoing, all payments made to the Agent on behalf of the Lenders, and actually
received by the Agent, shall be deemed received by the Lenders on the date
actually received by the Agent.

(b)               All payments by the Borrower hereunder and under any of the
other Loan Documents shall be made without setoff or counterclaim, and free and
clear of and without deduction or withholding for any Taxes, except as required
by Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this §4.4) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)                The Borrower and the Guarantors shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

(d)               The Borrower and the Guarantors shall jointly and severally
indemnify each Recipient, within ten (10) days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this §4.4) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error; provided that the determinations in such
statement are made on a reasonable basis and in good faith.

(e)                Each Lender shall severally indemnify the Agent, within ten
(10) days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that the Borrower or a Guarantor has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Borrower and the Guarantors to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of §18.4
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this subsection.

23 

 



(f)                As soon as practicable after any payment of Taxes by the
Borrower or any Guarantor to a Governmental Authority pursuant to this §4.4, the
Borrower or such Guarantor shall deliver to the Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Agent.

(g)                (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Agent, shall deliver such other documentation prescribed by Applicable Law
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in the
immediately following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)       Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person:

(A)              any Lender that is a U.S. Person shall deliver to the Borrower
and the Agent on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Agent), an electronic copy (or an original if
requested by the Borrower or the Agent) of an executed IRS Form W-9 (or any
successor form) certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Agent), whichever
of the following is applicable:

(I)                 in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, an electronic copy (or an original
if requested by the Borrower or the Agent) of an executed IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W 8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

24 

 



(II)              an electronic copy (or an original if requested by the
Borrower or the Agent) of an executed IRS Form W-8ECI;

(III)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or

(IV)           to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the Agent) of an
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W 9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Agent), an
electronic copy (or an original if requested by the Borrower or the Agent) of
any other form prescribed by Applicable Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

(D)              if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Agent at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the Borrower or the Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

(h)               If any party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this §4.4 (including by the payment of additional
amounts pursuant to this §4.4), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this §4.4 with respect to

25 

 

the Taxes giving rise to such refund), net of all reasonable third party
out-of-pocket expenses (including Taxes) of such indemnified party actually
incurred and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this subsection (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the indemnified party be required to pay any amount
to an indemnifying party pursuant to this subsection the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund has not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it reasonably deems confidential) to the indemnifying
party or any other Person.

(i)                 Each party’s obligations under this §4.4 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

§4.5          Computations. All computations of interest on the Loans and of
other fees to the extent applicable shall be based on a 360-day year and paid
for the actual number of days elapsed. Except as otherwise provided in the
definition of the term “Interest Period” with respect to LIBOR Rate Loans,
whenever a payment hereunder or under any of the other Loan Documents becomes
due on a day that is not a Business Day, the due date for such payment shall be
extended to the next succeeding Business Day, and interest shall accrue during
such extension. The Outstanding Loans and Letter of Credit Liabilities as
reflected on the records of the Agent from time to time shall be considered
prima facie evidence of such amount.

§4.6          Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the Agent shall reasonably
determine that LIBOR will not accurately and fairly reflect the cost of the
Lenders making or maintaining LIBOR Rate Loans for such Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower and the Lenders absent manifest error) to
the Borrower and the Lenders. In such event (a) any Loan Request with respect to
a LIBOR Rate Loan shall be automatically withdrawn and shall be deemed a request
for a Base Rate Loan and (b) each LIBOR Rate Loan will automatically, on the
last day of the then current Interest Period applicable thereto, become a Base
Rate Loan, and the obligations of the Lenders to make LIBOR Rate Loans shall be
suspended until the Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Agent shall so notify the Borrower and
the Lenders.

§4.7          Illegality. Notwithstanding any other provisions herein, if any
Change in Law shall make it unlawful, or any central bank or other governmental
authority having jurisdiction over a Lender or its LIBOR Lending Office shall
assert that it is unlawful, for any Lender to make or maintain LIBOR Rate Loans,
such Lender shall forthwith give notice of such circumstances to the Agent and
the Borrower thereupon (a) the commitment of the Lenders to make LIBOR Rate
Loans shall forthwith be suspended and (b) the LIBOR Rate Loans then outstanding
shall be converted automatically to Base Rate Loans on the last day of each
Interest Period applicable to such LIBOR Rate Loans or within such earlier
period as may be required by law. Notwithstanding the foregoing, before giving
such notice, the applicable Lender shall designate a different lending office if
such designation will void the need for giving such notice and will not, in the
reasonable judgment of such Lender, be otherwise materially disadvantageous to
such Lender or increase any costs payable by Borrower hereunder.

26 

 



§4.8          Additional Interest. If any LIBOR Rate Loan or any portion thereof
is repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, the
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages, in addition
to any amounts of interest otherwise payable hereunder, the Breakage Costs.
Borrower understand, agree and acknowledge the following: (i) no Lender has any
obligation to purchase, sell and/or match funds in connection with the use of
LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan; (ii)
LIBOR is used merely as a reference in determining such rate; and (iii) Borrower
have accepted LIBOR as a reasonable and fair basis for calculating such rate and
any Breakage Costs. Borrower further agree to pay the Breakage Costs, if any,
whether or not a Lender elects to purchase, sell and/or match funds.

§4.9          Additional Costs, Etc. Notwithstanding anything herein to the
contrary, if any Change in Law, shall:

(a)                subject any Lender or the Agent to any Taxes with respect to
this Agreement, the other Loan Documents, such Lender’s Commitment, a Letter of
Credit or the Loans (other than for Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes, and Connection
Income Taxes), or

(b)               [Reserved], or

(c)                impose or increase or render applicable any special deposit,
compulsory loan, insurance charge, reserve, assessment, liquidity, capital
adequacy or other similar requirements (whether or not having the force of law
and which are not already reflected in any amounts payable by Borrower
hereunder) against assets held by, or deposits in or for the account of, or
loans by, or commitments of an office of any Lender, or

(d)               impose on any Lender or the Agent any other conditions or
requirements with respect to this Agreement, the other Loan Documents, the
Loans, such Lender’s Commitment or any class of loans or commitments of which
any of the Loans or such Lender’s Commitment forms a part; and the result of any
of the foregoing is:

(i)                 to increase the cost to any Lender of making, continuing,
converting to, funding, issuing, renewing, extending or maintaining any of the
Loans or such Lender’s Commitment, or

(ii)               to reduce the amount of principal, interest or other amount
payable to any Lender or the Agent hereunder on account of such Lender’s
Commitment or any of the Loans, or

(iii)             require any Lender or the Agent to make any payment or to
forego any interest or other sum payable hereunder, the amount of which payment
or foregone interest or other sum is calculated by reference to the gross amount
of any sum receivable or deemed received by such Lender or the Agent from the
Borrower hereunder, then, and in each such case, the Borrower will, within
fifteen (15) days of demand made by such Lender or (as the case may be) the
Agent at any time and from time to time and as often as the occasion therefor
may arise, pay to such Lender or the Agent such additional amounts as such
Lender or the Agent shall determine in good faith to be sufficient to compensate
such Lender or the Agent for such additional cost, reduction, payment or
foregone interest or other sum. Each Lender and the Agent in determining such
amounts may use any reasonable averaging and attribution methods generally
applied by such Lender or the Agent, in such case (a) through (d), so long as
such amounts have accrued on or before the day that is two hundred and seventy
(270) days prior to the date on which such Agent first made demand therefor
(except that, if the event giving rise to such increased costs or reductions is
retroactive, then the two hundred seventy (270) day period referred to above
shall be extended to include the period of retroactive effect thereof).

27 

 



§4.10      Capital Adequacy. If after the date hereof any Lender determines that
(a) as a result of a Change in Law, or (b) compliance by such Lender or its
parent bank holding company with any directive of any such entity regarding
liquidity or capital adequacy, has the effect of reducing the return on such
Lender’s or such holding company’s capital as a consequence of such Lender’s
commitment to make Loans hereunder to a level below that which such Lender or
holding company could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any amount deemed by such Lender to be material, then
such Lender may notify the Borrower thereof. The Borrower agrees to pay to such
Lender the amount of such reduction in the return on capital as and when such
reduction is reasonably determined, upon presentation by such Lender of a
statement of the amount setting forth the Lender’s calculation thereof. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods generally applied by such Lender.

§4.11      Breakage Costs. Borrower shall pay all Breakage Costs required to be
paid by them pursuant to this Agreement and incurred from time to time by any
Lender within fifteen (15) days from receipt of written notice from Agent, or
such earlier date as may be required by this Agreement.

§4.12      Default Interest; Late Charge. Following the occurrence and during
the continuance of any Event of Default, and regardless of whether or not the
Agent or the Lenders shall have accelerated the maturity of the Loans, all Loans
shall bear interest payable on demand at a rate per annum equal to four percent
(4.0%) above the interest rate that would otherwise be in effect hereunder (the
“Default Rate”), until such amount shall be paid in full (after as well as
before judgment) until such amount shall be paid in full (after as well as
before judgment), or if any of such amounts shall exceed the maximum rate
permitted by law, then at the maximum rate permitted by law. In addition, the
Borrower shall pay a late charge equal to two percent (2.0%) of any amount of
interest and/or principal payable on the Loans (other than amounts due on the
Maturity Date or as a result of acceleration), which is not paid by the Borrower
within ten (10) days of the date when due.

§4.13      Certificate. A certificate setting forth any amounts payable pursuant
to §4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed explanation of
such amounts which are due, submitted by any Lender or the Agent to the
Borrower, shall be prima facie evidence of the amount due. A Lender shall be
entitled to reimbursement under §4.9, or §4.10 from and after notice to Borrower
that such amounts are due given in accordance with §4.9 or §4.10 and for a
period of one hundred eighty (180) days prior to receipt of such notice if such
Change in Law was effective during such one hundred eighty (90) day period.

§4.14      Limitation on Interest. Notwithstanding anything in this Agreement or
the other Loan Documents to the contrary, all agreements between or among the
Borrower, the Lenders and the Agent, whether now existing or hereafter arising
and whether written or oral, are hereby limited so that in no contingency,
whether by reason of acceleration of the maturity of any of the Obligations or
otherwise, shall the interest contracted for, charged or received by the Lenders
exceed the maximum amount permissible under applicable law. If, from any
circumstance whatsoever, interest would otherwise be payable to the Lenders in
excess of the maximum lawful amount, the interest payable to the Lenders shall
be reduced to the maximum amount permitted under applicable law; and if from any
circumstance the Lenders shall ever receive anything of value deemed interest by
applicable law in excess of the maximum

28 

 

lawful amount, an amount equal to any excessive interest shall be applied to the
reduction of the principal balance of the Obligations and to the payment of
interest or, if such excessive interest exceeds the unpaid balance of principal
of the Obligations, such excess shall be refunded to the Borrower. All interest
paid or agreed to be paid to the Lenders shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
period until payment in full of the principal of the Obligations (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This Section shall control all agreements between or among the Borrower,
the Lenders and the Agent, with respect to the subject matter of this paragraph.

§4.15      Certain Provisions Relating to Increased Costs and Non-Funding
Lenders. If a Lender gives notice of the existence of the circumstances set
forth in §4.7 or any Lender requests compensation for any losses or reasonable
and documented costs to be reimbursed pursuant to any one or more of the
provisions of §4.4(b) (as a result of the imposition of U.S. withholding taxes
on amounts paid to such Lender under this Agreement), §4.9 or §4.10, then, upon
the request of the Borrower, such Lender, as applicable, shall use reasonable
efforts in a manner consistent with such institution’s practice in connection
with loans like the Loan of such Lender to eliminate, mitigate or reduce amounts
that would otherwise be payable by Borrower under the foregoing provisions,
provided that such action would not be otherwise prejudicial to such Lender,
including, without limitation, by designating another of such Lender’s offices,
branches or affiliates; the Borrower agreeing to pay all reasonable and
necessary costs and expenses incurred by such Lender in connection with any such
action. Notwithstanding anything to the contrary contained herein, if no Default
or Event of Default shall have occurred and be continuing, and if any Lender (a)
has given notice of the existence of the circumstances set forth in §4.7 or has
requested payment or compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §4.4(b) (as a result of the
imposition of U.S. withholding taxes on amounts paid to such Lender under this
Agreement), §4.9 or §4.10 and following the request of Borrower has been unable
to take the steps described above to mitigate such amounts (each, an “Affected
Lender”) or (b) has failed to make available to Agent its pro rata share of any
Loan or its participation in any Letter of Credit Liability, and such failure
has not been cured (a “Non-Funding Lender”), then, within ninety (90) days after
such notice or request for payment or compensation or failure to fund, as
applicable, Borrower shall have the right as to such Affected Lender or
Non-Funding Lender, as applicable, to be exercised by delivery of written notice
delivered to the Agent and the Affected Lender or Non-Funding Lender, within
ninety (90) days of receipt of such notice or failure to fund, as applicable, to
elect to cause the Affected Lender or Non-Funding Lender, as applicable, to
transfer its Commitment. The Agent shall promptly notify the remaining Lenders
that each of such Lenders shall have the right, but not the obligation, to
acquire a portion of the Commitment, pro rata based upon their relevant
Commitment Percentages, of the Affected Lender or Non-Funding Lender, as
applicable (or if any of such Lenders does not elect to purchase its pro rata
share, then to such remaining Lenders in such proportion as approved by the
Agent). In the event that the Lenders do not elect to acquire all of the
Affected Lender’s or Non-Funding Lender’s Commitment, then the Agent shall
endeavor to obtain a new Lender to acquire such remaining Commitment. Upon any
such purchase of the Commitment of the Affected Lender or Non-Funding Lender, as
applicable, the Affected Lender’s or Non-Funding Lender’s interest in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Affected Lender or Non-Funding
Lender, as applicable, shall promptly execute all documents reasonably requested
to surrender and transfer such interest. The purchase price for the Affected
Lender’s or Non-Funding Lender’s Commitment shall equal any and all amounts
outstanding and owed by Borrower to the Affected Lender or Non-Funding Lender,
as applicable, including principal, prepayment premium or fee, and all accrued
and unpaid interest or fees.

§5.              COLLATERAL SECURITY.

29 

 

§5.1          Collateral. The Obligations and the Hedge Obligations shall be
secured by a first priority lien and security interest to be held by the Agent
for the benefit of the Lenders on the Collateral, pursuant to the terms of the
Security Documents. The Administrative Agent agrees that it will not record the
Security Documents creating the Lien on the Jacksonville Assets until the
earlier to occur of (a) February 28, 2019 or (b) the occurrence and continuation
of an unwaived Event of Default, with the Borrower agreeing (i) to take all such
action as may be reasonably requested by the Administrative Agent to effect such
recording, and (ii) to pay all reasonable costs and expenses (including
reasonable legal fees and expenses and all recording fees and costs (including
all applicable mortgage and other taxes)) in connection with such recording.

§6.              REPRESENTATIONS AND WARRANTIES. Borrower represents and
warrants to the Agent and the Lenders as follows, each as of the Closing Date
hereof:

§6.1          Corporate Authority, Etc.

(a)                Incorporation; Good Standing. Borrower is a Delaware limited
partnership duly organized pursuant to its certificate of limited partnership
filed with the Delaware Secretary of State, and is validly existing and in good
standing under the laws of Delaware. Borrower (i) has all requisite power to own
its property and conduct its business as now conducted and as presently
contemplated, and (ii) is in good standing and is duly authorized to do business
in each other jurisdiction where a failure to be so qualified in such other
jurisdiction could have a Material Adverse Effect.

(b)               Other Credit Parties. Each of the other Credit Parties (i) is
a corporation, limited partnership, general partnership, limited liability
company or trust duly organized under the laws of its State of organization and
is validly existing and in good standing under the laws thereof, (ii) has all
requisite power to own its property and conduct its business as now conducted
and as presently contemplated and (iii) is in good standing and is duly
authorized to do business in each jurisdiction where a Real Estate, owned or
leased by it is located to the extent required to do so under applicable law and
in each other jurisdiction where a failure to be so qualified could have a
Material Adverse Effect.

(c)                Other Subsidiaries. Except where a failure to satisfy such
representation would not have a Material Adverse Effect, each of the
Subsidiaries of the Borrower (other than the Subsidiary Guarantors) (i) is a
corporation, limited partnership, general partnership, limited liability company
or trust duly organized under the laws of its State of organization and is
validly existing and in good standing under the laws thereof, (ii) has all
requisite power to own its property and conduct its business as now conducted
and as presently contemplated and (iii) is in good standing and is duly
authorized to do business in each jurisdiction where Real Estate owned or leased
by it is located.

(d)               Authorization. The execution, delivery and performance of this
Agreement and the other Loan Documents to which any of the Borrower is a party
and the transactions contemplated hereby and thereby (i) are within the
authority of the Credit Parties, (ii) have been duly authorized by all necessary
actions on the part of the Credit Parties, (iii) do not and will not conflict
with or result in any breach or contravention of any provision of law, statute,
rule or regulation to which any Credit Party is subject or any judgment, order,
writ, injunction, license or permit applicable to any Credit Party, except as
would not reasonably be expected to result in a Material Adverse Effect, (iv) do
not and will not conflict with or constitute a default (whether with the passage
of time or the giving of notice, or both) under any provision of the partnership
agreement, articles of incorporation or other charter documents or bylaws of, or
any agreement or other instrument binding upon, any Credit Party or or any of
its properties where, in the case of any agreement or other instrument binding
upon any Credit Party or any of its properties, any conflict or default would
not reasonably be expected to have a Material Adverse Effect, (v) do not and
will not result in or require the imposition of any lien or other encumbrance on
any of the properties, assets or rights of any Credit Party other than the liens
and encumbrances in favor of Agent contemplated by this Agreement and the other
Loan Documents (or any other lien or encumbrance permitted by this Agreement
and/or the Loan Documents), and (vi) do not require the approval or consent of
any Person other than those already obtained and delivered to Agent or except as
would not reasonably be expected to result in a Material Adverse Effect.

30 

 

(e)                Enforceability. The execution and delivery of this Agreement
and the other Loan Documents to which any of the Credit Parties is a party are
valid and legally binding obligations of the Credit Parties enforceable in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and general principles of equity.

§6.2          Governmental Approvals. The execution, delivery and performance of
this Agreement and the other Loan Documents to which any Credit Party is a party
and the transactions contemplated hereby and thereby do not require the approval
or consent of, or filing or registration with, or the giving of any notice to,
any court, department, board, governmental agency or authority other than those
already obtained or waived in writing and the filing of the Security Documents
in the appropriate records office with respect thereto, in each case, except as
would not reasonably be expected to result in a Material Adverse Effect.

§6.3          Title to Collateral/Properties. Except as indicated on Schedule
6.3 hereto the Borrower and its Subsidiaries own or lease all of the assets
reflected in the consolidated balance sheet of the Borrower as of the Balance
Sheet Date or acquired or leased since that date (except property and assets
sold or otherwise disposed of in the ordinary course since that date),

§6.4          Financial Statements. REIT Guarantor has furnished to Agent: (a)
the consolidated balance sheet of Guarantor and its Subsidiaries as of the
Balance Sheet Date and the related consolidated statement of income and cash
flow for the most recent period then ended (and available) certified by an
Authorized Officer or the chief financial or accounting officer of Guarantor,
and (b) certain other financial information relating to the Borrower and the
Real Estate. Such balance sheet and statements have been prepared in accordance
with generally accepted accounting principles and fairly present in all material
respects the consolidated financial condition of the Guarantor and its
Subsidiaries as of such dates and the consolidated results of the operations of
the Guarantor and its Subsidiaries for such periods. Notwithstanding the
foregoing of this §6.4, projections represent Borrower’s best estimate of
Borrower’s future financial performance and such assumptions are believed by
Borrower to be fair and reasonably in light of current business conditions, and
Borrower can give no assurances that such projections will be attained.

§6.5          No Material Changes. Since the later of Balance Sheet Date or the
date of the most recent financial statements delivered pursuant to §7.4, as
applicable, except as otherwise disclosed to Agent, there has occurred no
materially adverse change in the financial condition, or business of the REIT
Guarantor and its Subsidiaries taken as a whole as shown on or reflected in the
consolidated balance sheet of the Guarantor as of the Balance Sheet Date, or its
consolidated statement of income or cash flows for the calendar year then ended,
other than changes that have not and could not reasonably be expected to have a
Material Adverse Effect. As of the date hereof, except as set forth on Schedule
6.5 hereto, there has occurred no materially adverse change in the financial
condition, operations or business activities of any of the Real Estate from the
condition shown on the statements of income delivered to the Agent pursuant to
§6.4 other than changes in the ordinary course of business that have not had a
Material Adverse Effect.

31 

 

§6.6          Franchises, Patents, Copyrights, Etc. The Borrower and the
Subsidiary Guarantors possess all franchises, patents, copyrights, trademarks,
trade names, service marks, licenses and permits, and rights in respect of the
foregoing, adequate for the conduct of their business substantially as now
conducted without known conflict with any rights of others. None of the Real
Estate is owned or operated under or by reference to any registered or protected
trademark, trade name, service mark or logo.

§6.7          Litigation. As of the date hereof, except as stated on Schedule
6.7, there are no actions, suits, proceedings or investigations of any kind
pending or to the knowledge of the Borrower threatened against Borrower before
any court, tribunal, arbitrator, mediator or administrative agency or board
which question the validity of this Agreement or any of the other Loan
Documents, any action taken or to be taken pursuant hereto or thereto or any
lien, security title or security interest created or intended to be created
pursuant hereto or thereto. As of the date hereof, except as set forth on
Schedule 6.7, there are no judgments, final orders or awards outstanding against
or affecting Borrower, the Subsidiary Guarantors or any Real Estate.

§6.8          No Material Adverse Contracts, Etc. The Borrower is not subject to
any charter, corporate or other legal restriction, or any judgment, decree,
order, rule or regulation that has or is expected in the future to have a
Material Adverse Effect. The Borrower is not a party to any contract or
agreement that has or could reasonably be expected to have a Material Adverse
Effect.

§6.9          Compliance with Other Instruments, Laws, Etc.is the Borrower is
not in violation of any provision of its charter or other organizational
documents, bylaws, or any agreement or instrument to which it is subject or by
which it or any of its properties is bound or any decree, order, judgment,
statute, license, rule or regulation, in any of the foregoing cases in a manner
that has had or could reasonably be expected to have a Material Adverse Effect.

§6.10      Tax Status. Except as would not reasonably be expected to result in a
Material Adverse Effect, Borrower (a) has made or filed all federal and state
income and all other Tax returns, reports and declarations required by any
jurisdiction to which it is subject or has obtained an extension for filing, (b)
has paid prior to delinquency all Taxes and other governmental assessments and
charges shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and by appropriate proceedings or for
which any of the Borrower or their respective Subsidiaries, as applicable has
set aside on its books provisions reasonably adequate for the payment of such
Taxes, and (c) has made provisions reasonably adequate for the payment of all
accrued Taxes not yet due and payable. Except as would not reasonably be
expected to result in a Material Adverse Effect, there are no unpaid Taxes
claimed by the taxing authority of any jurisdiction to be due by the Borrower or
their respective Subsidiaries, the officers or partners of such Person know of
no basis for any such claim, and as of the Closing Date, there are no audits
pending or to the knowledge of Borrower threatened with respect to any Tax
returns filed by Borrower or their respective Subsidiaries. The taxpayer
identification number for Borrower is 45-2643280.

§6.11      No Event of Default. No Default or Event of Default has occurred and
is continuing.

§6.12      Investment Company Act. None of the Borrower or any of their
respective Subsidiaries is an “investment company”, or an “affiliated company”
or a “principal underwriter” of an “investment company”, as such terms are
defined in the Investment Company Act of 1940.

§6.13      Absence of UCC Financing Statements, Etc. Except with respect to
Permitted Liens or as disclosed on the lien search reports delivered to and
approved by the Agent, there is no financing statement (but excluding any
financing statements that may be filed against Borrower or Subsidiary Guarantor
without the consent or agreement of such Persons), security agreement, chattel
mortgage, real

32 

 

estate mortgage or other document filed or recorded with any applicable filing
records, registry, or other public office, that purports to cover, affect or
give notice of any present or possible future lien on, or security interest or
security title in, any Collateral.

§6.14      Setoff, Etc. The Collateral and the rights of the Agent and the
Lenders with respect to the Collateral are not subject to any setoff, claims,
withholdings or other defenses by the Borrower or any of their Subsidiaries or
Affiliates or, to the best knowledge of Borrower, any other Person other than
Permitted Liens described in §8.2(i), (vi), (vii) and (viii).

§6.15      Certain Transactions. Except as disclosed on Schedule 6.15 hereto
REIT Guarantor, none of the partners, officers, trustees, managers, members,
directors, or employees of Borrower or Subsidiary Guarantor is, nor shall any
such Person become, a party to any transaction with Borrower (other than for
services as partners, managers, members, employees, officers and directors),
including any agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any partner, officer, trustee,
director or such employee or, to the knowledge of the Borrower or the Subsidiary
Guarantors, any corporation, partnership, trust or other entity in which any
partner, officer, trustee, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, which are on terms less
favorable to the Borrower or the Subsidiary Guarantors than those that would be
obtained in a comparable arms-length transaction.

§6.16      Employee Benefit Plans. Except as would not reasonably be expected to
have a Material Adverse Effect, Borrower and each ERISA Affiliate that is
subject to ERISA has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan. Except as would not reasonably be expected to result in a Material
Adverse Effect, neither REIT Guarantor, Borrower nor any ERISA Affiliate has (a)
sought a waiver of the minimum funding standard under §412 of the Code in
respect of any Multiemployer Plan or Guaranteed Pension Plan or (b) incurred any
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under §4007 of ERISA. Neither Borrower nor any ERISA Affiliate has
failed to make any contribution or payment to any Multiemployer Plan or
Guaranteed Pension Plan, or made any amendment to any Multiemployer Plan or
Guaranteed Pension Plan, which has resulted or would reasonably be expected to
result in the imposition of a Lien. None of the Real Estate constitutes a “plan
asset” of any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension
Plan in each case, that is subject to ERISA.

§6.17      Disclosure. All of the representations and warranties made by or on
behalf of the Borrower and the Guarantors in this Agreement and the other Loan
Documents or any document or instrument delivered to the Agent or the Lenders
pursuant to or in connection with any of such Loan Documents are true and
correct in all material respects, and neither Borrower nor any Guarantor has
failed to disclose such information as is necessary to make such representations
and warranties not misleading. To the best of Borrower’s knowledge, all
information contained in this Agreement, the other Loan Documents or otherwise
furnished to or made available to the Agent or the Lenders by or on behalf of
Borrower or any Guarantor is and will be true and correct in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein not
misleading. To the best of Borrower’s knowledge, the written information,
reports and other papers and data with respect to the Borrower, the Guarantors,
their Subsidiaries or the Real Estate (other than projections and estimates)
furnished to the Agent or the Lenders in connection with this Agreement or the
obtaining of the Commitments of the Lenders hereunder was, at the time so
furnished, complete and correct in all material respects, or has been
subsequently supplemented by other written

33 

 

information, reports or other papers or data, to the extent necessary to give in
all material respects a true and accurate knowledge of the subject matter in all
material respects; provided that such representation shall not apply to (a) the
accuracy of any appraisal, property condition assessment, zoning or code
compliance report, title commitment, survey, or engineering and environmental
reports prepared by third parties or legal conclusions or analysis provided by
the Borrower’s and Guarantors’ counsel (although the Borrower and Guarantors
have no reason to believe that the Agent and the Lenders may not rely on the
accuracy thereof) or (b) budgets, projections and other forward-looking
speculative information prepared in good faith by the Borrower and the
Guarantors (except to the extent the related assumptions were when made
manifestly unreasonable).

§6.18      Trade Name; Place of Business. No Borrower or the Subsidiary
Guarantor uses any trade name and conducts business under any name other than
its actual name set forth in the Loan Documents. The principal place of business
of the Borrower and the other Credit Parties is c/o Plymouth Industrial REIT,
Inc., 260 Franklin Street, 7th Floor, Boston, Massachusetts 02110.

§6.19      Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. Neither Borrower nor
any other Credit Party is engaged, nor will it engage, principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.

§6.20      Environmental Compliance. Except as set forth on Schedule 6.20 or as
specifically set forth in the written environmental site assessment reports of
the Environmental Engineer provided to the Agent on or before the date hereof,
or in the case of Real Estate acquired after the date hereof, the environmental
site assessment reports with respect thereto provided to the Agent:

(a)                None of the Real Estate, nor to Borrower’s knowledge, any
tenant or operations thereon, is in violation, or alleged violation, of any
Environmental Law, which violation would reasonably be expected to have a
Material Adverse Effect.

(b)               Except for such matters that shall be complied with as of the
Closing Date, by virtue of the transactions set forth herein and contemplated
hereby, or as a condition to the recording of the Mortgages or to the
effectiveness of any other transactions contemplated hereby, none of the
Borrower, the Subsidiary Guarantors or the Real Estate will become subject to
any applicable Environmental Law requiring the performance of environmental site
assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any governmental agency or the recording or delivery to
other Persons of an environmental disclosure document or statement pursuant to
applicable Environmental Laws, which would reasonably be expected to have a
Material Adverse Effect.

(c)                There are no existing or closed sanitary waste landfills, or
hazardous waste treatment, storage or disposal facilities on the Real Estate
except where such existence would not reasonably be expected to have a Material
Adverse Effect.

(d)               Neither the Borrower nor Subsidiary Guarantors have received
any written notice from any party that any use, operation, or condition of any
Real Estate has caused any adverse condition on any other property that would
reasonably be expected to result in a claim under applicable Environmental Law
that would have a Material Adverse Effect, nor does Borrower or Subsidiary
Guarantor have actual knowledge of any existing facts or circumstances that
could reasonably be expected to form the basis for such a claim.

34 

 

§6.21      Subsidiaries; Organizational Structure. Schedule 6.21 sets forth, as
of the Closing Date, all of the Subsidiaries and Unconsolidated Subsidiaries of
Borrower, the form and jurisdiction of organization of each of the Subsidiaries
and Unconsolidated Subsidiaries, and the owners of the direct and indirect
ownership interests therein. No Person owns any legal, equitable or beneficial
interest in any of the Persons set forth on Schedule 6.21 except as set forth on
such Schedule.

§6.22      Property Brokers. None of the Credit Parties has engaged or otherwise
dealt with any broker, finder or similar entity in connection with this
Agreement or the Loans contemplated hereunder.

§6.23      Other Debt. As of the date of this Agreement (a) none of the Credit
Parties nor any of their respective Subsidiaries is in default of (i) the
payment of any Indebtedness that individually or in the aggregate has an
outstanding principal balance in excess of $500,000.00 (“Material Debt”), or
(ii) the performance of any material obligation under any agreement, mortgage,
deed of trust, security agreement, financing agreement or indenture to which any
of them is a party that is related to a Material Debt, and (b) as of the Closing
Date all Indebtedness of Borrower, each Guarantor and their respective
Subsidiaries is current and not subject to acceleration. No Credit Party is a
party to or bound by any agreement, instrument or indenture that may require the
subordination in right or time or payment of any of the Obligations to any other
indebtedness or obligation of any Credit Party. Schedule 6.25 attached hereto
sets forth all agreements, mortgages, deeds of trust, financing agreements or
other material agreements binding upon each Credit Party or their respective
properties and entered into by a Credit Party as of the date of this Agreement
with respect to any Indebtedness of any Credit Party in an amount greater than
$500,000.00, and the Borrower has provided the Agent with such true, correct and
complete copies thereof as Agent has requested.

§6.24      Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, and, including, without
limitation the provisions of §37, hereof, no Credit Party is insolvent on a
balance sheet basis such that the sum of such Person’s assets exceeds the sum of
such Person’s liabilities, each Credit Party is able to pay its debts as they
become due, and each Credit Party has sufficient capital to carry on its
business.

§6.25      No Bankruptcy Filing. As of the Closing Date, none of the Credit
Parties are contemplating either the filing of a petition by it under any state
or federal bankruptcy or insolvency laws or the liquidation of its assets or
property, and the Credit Parties have no knowledge of any Person contemplating
the filing of any such petition against it.

§6.26      No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by the Credit Parties with
or as a result of any actual intent by any of such Persons to hinder, delay or
defraud any entity to which any of such Persons is now or will hereafter become
indebted.

§6.27      Transaction in Best Interests of Credit Parties; Consideration. The
transaction evidenced by this Agreement and the other Loan Documents is in the
best interests of each Credit Party. The direct and indirect benefits to inure
to the Borrower and the Guarantors pursuant to this Agreement and the other Loan
Documents constitute substantially more than “reasonably equivalent value” (as
such term is used in §548 of the Bankruptcy Code) and “valuable consideration,”
“fair value,” and “fair consideration,” (as such terms are used in any
applicable state fraudulent conveyance law), in exchange for the benefits to be
provided by the Borrower and the Guarantors pursuant to this Agreement and the
other Loan Documents, and but for the willingness of each Guarantor to be a
guarantor of the Loan, the Borrower and the Guarantors would be unable to obtain
the financing contemplated hereunder which financing will enable the Borrower
and the Subsidiary Guarantors to have available financing to conduct and expand
their business.

35 

 



§6.28      OFAC. Borrower nor the Guarantors are (or will be) (i) a Sanctioned
Person, (ii) located, organized or resident in a Designated Jurisdiction or
(iii) is or has been (within the previous five (5) years) engaged in any
transaction with any Sanctioned Person or any Person who is located, organized
or resident in any Designated Jurisdiction to the extent that such transactions
would violate Sanctions. No Loan or Letter of Credit, nor the proceeds from any
Loan or Letter of Credit, has been used, directly or indirectly, or has
otherwise been made available to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business with any Sanctioned Person, or
in any other manner that will result in a violation by any Credit Party or
Subsidiary thereof, or any Lender or the Agent, of Sanctions. Neither the making
of the Loans nor the issuance of Letters of Credit hereunder nor the use of
proceeds thereof will violate the Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. The REIT Guarantor and its Subsidiaries are in compliance in all
material respects with the Patriot Act. As of the Closing Date, the information
included in the Beneficial Ownership Certification is true and correct in all
material respects.

§7.              AFFIRMATIVE COVENANTS. The Borrower covenants and agrees that,
so long as any Loan or Note is outstanding or any Lender has any obligation to
make any Loans:

§7.1          Punctual Payment. The Borrower will duly and punctually pay or
cause to be paid the principal and interest on the Loans and all interest and
fees provided for in this Agreement, all in accordance with the terms of this
Agreement and the Notes, as well as all other sums owing pursuant to the Loan
Documents in accordance with the terms hereof.

§7.2          Maintenance of Office. The Borrower will maintain their respective
chief executive office at c/o Plymouth Industrial REIT, Inc., 260 Franklin
Street, 7th Floor, Boston, Massachusetts 02110, or at such other as the Borrower
shall designate upon prompt written notice to the Agent and the Lenders, where
notices, presentations and demands to or upon the Borrower in respect of the
Loan Documents may be given or made.

§7.3          Records and Accounts. The REIT Guarantor, the Borrower and the
Subsidiary Guarantors will (a) keep, and cause each of their respective
Subsidiaries to keep true and accurate records and books of account in which
full, true and correct entries will be made in accordance with GAAP (in each
case, in all material respects) and (b) make adequate provision for the payment
of all Taxes (including income taxes). Neither REIT Guarantor, Borrower nor any
of their respective Subsidiaries shall, without the prior written consent of the
Agent (x) make any material change to the accounting policies/principles used by
such Person in preparing the financial statements and other information
described in §6.4 or §7.4 (unless required by GAAP or other applicable
accounting standards), or (y) change its fiscal year.

§7.4          Financial Statements, Certificates and Information. Borrower will
deliver or cause to be delivered to the Agent:

(a)                not later than ninety (90) days after the end of each
calendar year, the audited Consolidated balance sheet of the REIT Guarantor and
its Subsidiaries at the end of such year, and the related audited consolidated
statements of income, changes in capital and cash flows for such year, setting
forth in comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP,
together with a certification by an Authorized

36 

 

Officer or the chief financial officer or accounting officer of the REIT
Guarantor that the information contained in such financial statements fairly
presents in all material respects the financial position of the REIT Guarantor
and its Subsidiaries, and accompanied by an auditor’s report prepared without
qualification as to the scope of the audit by a member firm of Marcum, LLP or
another nationally recognized accounting firm reasonably acceptable to the Agent
in its reasonable discretion, and any other information the Agent may reasonably
request to complete a financial analysis of REIT and its Subsidiaries;

(b)               not later than sixty (60) days after the end of each calendar
quarter of each year, copies of the unaudited consolidated balance sheet of the
REIT Guarantor and its Subsidiaries as at the end of such quarter, and the
related unaudited consolidated statements of income and cash flows for the
portion of the REIT Guarantor’s fiscal year then elapsed, all in reasonable
detail and prepared in accordance with GAAP, together with a certification by an
Authorized Officer or the chief financial officer or accounting officer of REIT
Guarantor that the information contained in such financial statements fairly
presents in all material respects the financial position of the REIT Guarantor
and its Subsidiaries on the date thereof (subject to year-end adjustments);

(c)                RESERVED;

(d)               simultaneously with the delivery of the financial statements
referred to in clause (a) above, the statement of all contingent liabilities
involving amounts of $1,000,000 or more of the Credit Parties which are not
reflected in such financial statements or referred to in the notes thereto
(including, without limitation, all guaranties, endorsements and other
contingent obligations in respect of the indebtedness of others, and obligations
to reimburse the issuer in respect of any letters of credit);

(e)                intentionally omitted;

(f)                if reasonably requested by Agent, promptly after they are
filed with the Internal Revenue Service, copies of all annual federal income tax
returns and amendments thereto of the Borrower;

(g)                copies of all reports and notices reported to shareholders of
the REIT Guarantor must be provided to the Agent within 15 days from the date
shareholders are presented materials, provided that any item that is filed via
Form 8K or otherwise publicly available through the SEC shall be treated as
being delivered to the Agent;

(h)               promptly upon the filing hereof, copies of any registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and any annual, quarterly or monthly reports and
other statements and reports which Borrower or any Guarantor shall file with the
SEC;

(i)                 intentionally omitted;

(j)                 not later than December 15 of each year, a budget and
business plan for the REIT Guarantor for the next calendar year;

(k)               to the extent requested by Agent, evidence reasonably
satisfactory to Agent of the timely payment of all real estate taxes for the
Real Estate;

(l)                 from time to time such other financial data and information
in the possession of the REIT Guarantor or their respective Subsidiaries
(including without limitation auditors’ management

37 

 

letters, status of litigation or investigations against the Credit Parties and
any settlement discussions relating thereto (unless the Borrower in good faith
believe that such disclosure could result in a waiver or loss of attorney work
product, attorney-client or any other applicable privilege), property inspection
and environmental reports and information as to zoning and other legal and
regulatory changes affecting the Credit Parties) as the Agent may reasonably
request.

The Borrower shall reasonably cooperate with the Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
the Borrower. Documents required to be delivered pursuant to the Loan Documents
shall be delivered by or on behalf of the Borrower to the Agent (collectively,
“Information Materials”) pursuant to this Section and the Borrower shall
designate Information Materials (a) that are either available to the public or
not material with respect to the Borrower and its Subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws, as “Public Information” and (b) that are not Public Information as
“Private Information.” Unless and until Agent or the Lenders receive written
notification to the contrary, Borrower hereby designates all Information
Materials as “Private Information” for purposes of this Section and this
Agreement. Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent provided that such material is in a format
reasonably acceptable to Agent, and such material shall be deemed to have been
delivered to Agent and the Lenders upon Agent’s receipt thereof. Upon the
request of Agent, the Borrower shall deliver paper copies thereof to Agent. The
Borrower and the Guarantors authorize Agent and Arranger to disseminate any such
materials, including without limitation the Information Materials through the
use of Intralinks, SyndTrak or any other electronic information dissemination
system (an “Electronic System”). Any such Electronic System is provided “as is”
and “as available.” The Agent and the Arranger do not warrant the adequacy of
any Electronic System and expressly disclaim liability for errors or omissions
in any notice, demand, communication, information or other material provided by
or on behalf of Borrower that is distributed over or by any such Electronic
System (“Communications”). No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by Agent or the Arranger in
connection with the Communications or the Electronic System. In no event shall
the Agent, the Arranger or any of their directors, officers, employees, agents
or attorneys have any liability to the Borrower or the Guarantors, any Lender or
any other Person for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any
Guarantors’, the Agent’s or any Arranger’s transmission of Communications
through the Electronic System, and the Borrower and the Guarantors release
Agent, the Arranger and the Lenders from any liability in connection therewith.
Certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Borrower,
its Subsidiaries or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market related
activities with respect to such Persons’ securities.

The Borrower hereby agrees that it will identify that portion of the Information
Materials that may be distributed to the Public Lenders and that (i) all such
Information Materials shall be clearly and conspicuously marked “PUBLIC” which,
at a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (ii) by marking Information Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Agent, the Lenders and the Arranger to
treat such Information Materials as not containing any material non-public
information with respect to the Borrower, its Subsidiaries, its Affiliates or
their respective securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Information
Materials constitute confidential information, they shall be treated as provided
in §18.7); (iii) all Information Materials marked “PUBLIC” are permitted to be
made available through a portion of any electronic dissemination system
designated “Public Investor” or a similar designation; and (iv) the Agent and
the Arranger shall be entitled to treat any Information Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of any
electronic dissemination system not designated “Public Investor” or a similar
designation.

38 

 



§7.5          Notices.

(a)                Defaults. The Credit Parties will promptly upon becoming
aware of same notify the Agent in writing of the occurrence of any Default or
Event of Default, which notice shall describe such occurrence with reasonable
specificity and shall state that such notice is a “notice of default”. If any
Person shall give any written notice or take any other action in respect of a
claimed default (whether or not constituting an Event of Default) under this
Agreement or under any note, evidence of indebtedness, indenture or other
obligation to which or with respect to which Borrower is a party or obligor,
whether as principal or surety, and such default would permit the holder of such
note or obligation or other evidence of indebtedness to accelerate the maturity
thereof, which acceleration would either cause a Default or have a Material
Adverse Effect, the Credit Parties shall forthwith give written notice thereof
to the Agent and each of the Lenders, describing the notice or action and the
nature of the claimed default.

(b)               Environmental Events. The Credit Parties will give notice to
the Agent within five (5) Business Days of becoming aware of (i) any known
Release, or threat of Release, of any Hazardous Substances in violation of any
applicable Environmental Law; (ii) any violation of any Environmental Law that a
Credit Party reports in writing or is reportable by such Person in writing (or
for which any written report supplemental to any oral report is made) to any
federal, state or local environmental agency or (iii) any written inquiry,
proceeding, or investigation, including a written notice from any agency of
potential environmental liability, of any federal, state or local environmental
agency or board, that in the case of either clauses (i) – (iii) above involves
any Real Estate and would reasonably be expected to have a Material Adverse
Effect, or materially adversely affect the Agent’s liens or security title on
the Collateral pursuant to the Security Documents.

(c)                Notification of Claims Against Collateral. The Credit Parties
will give notice to the Agent in writing within five (5) Business Days of
becoming aware of any material setoff, claims, withholdings or other defenses to
which any of the Collateral, or the rights of the Agent or the Lenders with
respect to the Collateral, are subject, which could have a Material Adverse
Effect.

(d)               Notice of Litigation and Judgments. The Credit Parties will
give notice to the Agent in writing within five (5) Business Days of becoming
aware of any pending litigation and proceedings affecting any Credit Party is a
party involving an uninsured claim against a Credit Party that could either
cause a Default or could reasonably be expected to have a Material Adverse
Effect and stating the nature and status of such litigation or proceedings. The
Borrower will give notice to the Agent, in writing, within ten (10) days of any
judgment not covered by insurance, whether final or otherwise, against a Credit
Party in an amount in excess of $5,000,000.

(e)                ERISA. The Credit Parties will give notice to the Agent
within ten (10) Business Days after the REIT Guarantor or any ERISA Affiliate
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in §4043 of ERISA) with respect to any Guaranteed Pension Plan,
Multiemployer Plan or Employee Benefit Plan, or knows that the plan
administrator of any such plan has given or is required to give notice of any
such reportable event; (ii) gives a copy of any notice (including any received
from the trustee of a Multiemployer Plan) of complete or partial withdrawal
liability under Title IV of ERISA; or (iii) receives any notice from the PBGC
under Title IV or ERISA of an intent to terminate or appoint a trustee to
administer any such plan, in each case if such event or occurrence would
reasonably be expected to have a Material Adverse Effect.

39 

 

(f)                Notification of Lenders. Within five (5) Business Days after
receiving any notice under this §7.5, the Agent will forward a copy thereof to
each of the Lenders, together with copies of any certificates or other written
information that accompanied such notice.

§7.6          Existence; Maintenance of Properties.

(a)                Each Credit Party will preserve and keep in full force and
effect their legal existence in the jurisdiction of its incorporation or
formation. Each Credit Party will preserve and keep in full force all of their
rights and franchises, the preservation of which is necessary to the conduct of
their business, to the extent that the failure to do so could reasonably be
expected to result in a Material Adverse Effect.

(b)               Each Credit Party (i) will cause all of the Real Estate to be
maintained and kept in good condition, repair and working order (ordinary wear
and tear excepted) and supplied with all necessary equipment, and (ii) will
cause to be made all necessary repairs, renewals, replacements, betterments and
improvements thereof in each case under (i) or (ii) above in which the failure
to do so would cause a Material Adverse Effect. Without limitation of the
obligations of the Borrower and the Subsidiary Guarantors under this Agreement
with respect to the maintenance of the Real Estate, the Borrower and the
Subsidiary Guarantors shall promptly and diligently comply with the reasonably
and necessary recommendations of the Environmental Engineer concerning the
maintenance, operation or upkeep of the Real Estate contained in the building
inspection and environmental reports delivered to the Agent or otherwise
obtained by Borrower or the Subsidiary Guarantors with respect to the Real
Estate, that are required by Environmental Laws.

§7.7          Insurance.

The Borrower or the Subsidiary Guarantors will, at their expense, procure and
maintain for the benefit of the Borrower, the Subsidiary Guarantors and the
Agent, insurance policies issued by such insurance companies, in such amounts,
in such form and substance, and with such coverages, endorsements, deductibles
and expiration dates as are reasonably acceptable to the Agent, taking into
consideration the property size, use, and location that a commercially prudent
lender would require, providing the following types of insurance covering each
parcel of Real Estate:

§7.8          Taxes; Liens. The Borrower or the Subsidiary Guarantors will, and
will cause their respective Subsidiaries to, duly pay and discharge, or cause to
be paid and discharged, before the same shall become delinquent, all taxes,
assessments and other governmental charges imposed upon them or upon the Real
Estate, sales and activities, or any part thereof, or upon the income or profits
therefrom, as well as all claims for labor, materials or supplies, that if
unpaid might by law become a lien (other than a Permitted Lien) or charge upon
any of its property or other Liens affecting any of the Collateral or other
property of Borrower or the Subsidiary Guarantors, or, with respect to their
respective Subsidiaries that in case of any of the foregoing could reasonably be
expected to have a Material Adverse Effect, provided that any such tax,
assessment, charge or levy or claim need not be paid if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
which shall suspend the collection thereof with respect to such property,
neither such property nor any portion thereof or interest therein would be in
any danger of sale, forfeiture or loss by reason of such proceeding and Borrower
or any such Subsidiary shall have set aside on its books adequate reserves in
accordance with GAAP; and provided, further, that forthwith upon the
commencement of proceedings to foreclose any lien that may have attached as
security therefor, Borrower or any such Subsidiary either (i) will provide a
bond issued by a surety reasonably acceptable to the Agent and sufficient to
stay all such proceedings or (ii) if no such bond is provided, will pay each
such tax, assessment, charge or levy.

40 

 

§7.9          Inspection of Real Estate and Books. The Borrower and the
Subsidiary Guarantors will, and will cause their respective Subsidiaries to,
permit the Agent and the Lenders, at the Borrower’ expense (subject to the
limitation set forth below) and upon reasonable prior notice, to visit and
inspect any of the Real Estate during normal business hours, to examine the
books of account of the Borrower and the Subsidiary Guarantors (and to make
copies thereof and extracts therefrom) and to discuss the affairs, finances and
accounts of the Borrower and the Subsidiary Guarantors with, and to be advised
as to the same by, their respective officers, partners or members, all at such
reasonable times and intervals as the Agent or any Lender may reasonably
request, provided that so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower and the Subsidiary Guarantors shall not
be required to pay for such visits and inspections more than once in any twelve
(12) month period. The Agent and the Lenders shall use good faith efforts to
coordinate such visits and inspections so as to minimize the interference with
and disruption to the normal business operations of the REIT Guarantor and its
Subsidiaries.

§7.10      Compliance with Laws, Contracts, Licenses, and Permits. The Borrower
and the Subsidiary Guarantors will comply in all respects with (i) all
applicable laws and regulations now or hereafter in effect wherever its business
is conducted, (ii) the provisions of its corporate charter, partnership
agreement, limited liability company agreement or declaration of trust, as the
case may be, and other charter documents and bylaws, (iii) all agreements and
instruments to which it is a party or by which it or any of its properties may
be bound, (iv) all applicable decrees, orders, and judgments, and (v) all
licenses and permits required by applicable laws and regulations for the conduct
of its business or the ownership, use or operation of its properties, except
where a failure to so comply with any of clauses (i) through (v) could not
reasonably be expected to have a Material Adverse Effect. If any authorization,
consent, approval, permit or license from any officer, agency or instrumentality
of any government shall become necessary or required in order that the Borrower
or their respective Subsidiaries may fulfill any of its obligations hereunder,
the Borrower or such Subsidiary will immediately take or cause to be taken all
steps necessary to obtain such authorization, consent, approval, permit or
license and furnish the Agent and the Lenders with evidence thereof, except
where the failure to obtain the foregoing could not reasonably be expected to
have a Material Adverse Effect. The Borrower and the Subsidiary Guarantors shall
develop and implement such programs, policies and procedures as are necessary to
comply with the Patriot Act and shall promptly advise Agent in writing in the
event that the Borrower and the Subsidiary Guarantors shall determine that any
investors in Borrower are in violation of such act.

§7.11      Further Assurances. The Credit Parties will cooperate with the Agent
and the Lenders and execute such further instruments and documents as the
Lenders or the Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Agreement and the other Loan Documents
provided that such instrument and documents are consistent with the terms of the
Loan Documents and do not impose any additional material obligations or expenses
on the Credit Parties.

§7.12      RESERVED.

§7.13      Business Operations. The Credit Parties will not and will not permit
any of their respective Subsidiaries to engage in any business other than to
acquire, own, use, operate, manage, finance, sell, lease, sublease, exchange or
otherwise dispose of industrial properties (and other properties described in in
the United States, directly or indirectly, and engage in any other activities
related or incidental thereto or permitted pursuant to the terms hereof.

§7.14      Registered Service Mark. Without prior written notice to the Agent,
none of the Real Estate shall be owned or operated by the Borrower or the
Subsidiary Guarantors under any registered or protected trademark, tradename,
service mark or logo.

41 

 

§7.15      Ownership of Real Estate. Without the prior written consent of Agent
(which consent shall not be unreasonably withheld, conditioned or delayed), all
Real Estate and all interests (whether direct or indirect) of Borrower or REIT
Guarantor in any real estate assets now owned or leased or acquired or leased
after the date hereof shall be owned or leased directly by Borrower or a Wholly
Owned Subsidiary of Borrower; provided, however that Borrower shall be permitted
to own or lease interests in Real Estate through non-Wholly Owned Subsidiaries
and Unconsolidated Affiliates as permitted by §8.3.

§7.16      Plan Assets. The Credit Parties will do, or cause to be done, all
things necessary to ensure that none of the Real Estate will be deemed to be
Plan Assets at any time.

§7.17      Guarantor Covenants. Borrower shall cause REIT Guarantor to comply
with the following covenants:

(a)                REIT Guarantor will not make or permit to be made, by
voluntary or involuntary means, any transfer or encumbrance of its interest in
Borrower, or any dilution of its interest in Borrower, that would result in a
Change of Control; and

(b)               the REIT Guarantor shall not dissolve, liquidate or otherwise
wind-up its business, affairs or assets.

§7.18      RESERVED.

§7.19      REIT Guarantor. The Equity Interests of REIT Guarantor shall at all
times be publicly traded on the New York Stock Exchange, or some other
comparable stock exchange approved by Agent. The REIT Guarantor shall at all
times comply with all requirements of applicable laws necessary to maintain its
status as a real estate investment trust under the Code, shall elect to be
treated as a real estate investment trust and shall operate its business in
compliance with the terms and conditions of this Agreement applicable to REIT
Guarantor and the other Loan Documents to which it is a party.

§7.20      Sanctions Laws and Regulations. The Borrower shall not, directly or
indirectly, use the proceeds of the Loans or any Letter of Credit or lend,
contribute or otherwise make available such proceeds to any Guarantor,
Subsidiary, Unconsolidated Affiliate or other Person (i) to fund any activities
or business of or with any Designated Person, or in any country or territory,
that at the time of such funding is itself the subject of territorial sanctions
under applicable Sanctions, (ii) in any manner that would result in a violation
of applicable Sanctions by any party to this Agreement, or (iii) in any manner
that would cause the Borrower, the Guarantors or any of their respective
Subsidiaries to violate the United States Foreign Corrupt Practices Act. None of
the funds or assets of the Borrower or Guarantors that are used to pay any
amount due pursuant to this Agreement shall constitute funds obtained from
transactions with or relating to Designated Persons or countries which are
themselves the subject of territorial sanctions under applicable Sanctions. The
REIT Guarantor and the Borrower will maintain in effect and enforce policies and
procedures designed to effectuate commercially reasonable efforts to cause
compliance, in all material respects, by Borrower, REIT Guarantor, their
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions. Promptly following any request
therefor, Borrower shall provide information and documentation reasonably
requested by the Agent or any Lender for purposes of compliance with applicable
“know your customer” requirements under the PATRIOT Act, the Beneficial
Ownership Regulation or other applicable anti-money laundering laws.

§8.              NEGATIVE COVENANTS. The Credit Parties covenant and agree that,
so long as any Loan or Note is outstanding or any of the Lenders has any
obligation to make any Loans:

42 

 

§8.1          Restrictions on Indebtedness. The Credit Parties will not create,
incur, assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness other than:

(i)                 Indebtedness to the Lenders arising under any of the Loan
Documents and Hedge Obligations to a Lender Hedge Provider;

(ii)               current liabilities of the Credit Parties incurred in the
ordinary course of business, including but not limited to short term unsecured
financing arrangements not to exceed $500,000 in the aggregate at any time, but
not incurred through (i) the borrowing of money, or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;

(iii)             Indebtedness in respect of taxes, assessments, governmental
charges or levies and claims for labor, materials and supplies to the extent
that payment therefor shall not at the time be required to be made in accordance
with the provisions of §7.8;

(iv)             Indebtedness in respect of judgments only to the extent, for
the period and for an amount not resulting in an Event of Default;

(v)               endorsements for collection, deposit or negotiation and
warranties of products or services, in each case incurred in the ordinary course
of business;

(vi)             Indebtedness incurred to any other landowners, government or
quasi-government or entity or similar entity in the ordinary course of business
in connection with the construction or development of any Real Estate,
including, without limitation, subdivision improvement agreements, development
agreements, reimbursement agreements, infrastructure development agreements,
agreements to construct or pay for on-site or off-site improvements and similar
agreements incurred in the ordinary course of business in connection with the
development of Real Estate or construction of infrastructure in connection
therewith;

(vii)           Indebtedness under the KeyBank Revolver;

(viii)         Indebtedness of the REIT Guarantor and the Borrower in connection
with customary recourse carve-outs and environmental indemnifications related to
Indebtedness incurred by Subsidiaries (other than any Subsidiary Guarantor) of
the REIT Guarantor.

The foregoing shall not preclude Subsidiaries of the REIT Guarantor (other than
Borrower or a Subsidiary Guarantor) to incur Indebtedness which would be
prohibited by the terms of this §8.1), subject to §3.2.

§8.2          Restrictions on Liens, Etc.The Credit Parties will not (a) create
or incur or suffer to be created or incurred or to exist any lien, security
title, encumbrance, mortgage, pledge, negative pledge, charge, or other security
interest of any kind upon the Collateral, the Equity Interests in any Borrower
or any Subsidiary Guarantor, or any of the Subsidiary Guarantor’s material
respective property or assets of any character whether now owned or hereafter
acquired, or upon the income or profits therefrom; (b) transfer any of the
Borrower or the Subsidiary Guarantor’s material property or assets or the income
or profits therefrom for the purpose of subjecting the same to the payment of
Indebtedness or performance of any other obligation in priority to payment of
its general creditors; (c) acquire, or agree or have an option to acquire, any
property or assets upon conditional sale or other title retention or purchase
money security

43 

 

agreement, device or arrangement; (d) suffer to exist for a period of more than
thirty (30) days after the same shall have been incurred any Indebtedness or
claim or demand against any of them that if unpaid could by law or upon
bankruptcy or insolvency, or otherwise, be given any priority whatsoever as to
the Collateral over any of their general creditors; (e) sell, assign, pledge or
otherwise transfer any accounts, contract rights, general intangibles, chattel
paper or instruments, with or without recourse; or (f) incur or maintain any
obligation to any holder of Indebtedness of any of such Persons which prohibits
the creation or maintenance of any lien securing the Obligations (collectively,
“Liens”); provided that notwithstanding anything to the contrary contained
herein, the Borrower and the Subsidiary Guarantors may create or incur or suffer
to be created or incurred or to exist:

(i)                 Liens not yet due or payable on properties to secure taxes,
assessments and other governmental charges (excluding any Lien imposed pursuant
to any of the provisions of ERISA) or claims for labor, material or supplies
incurred in the ordinary course of business in respect of obligations not
overdue by more than sixty (60) days or are being contested in good faith and by
appropriate proceedings diligently conducted with adequate reserves being
maintained by Borrower in accordance with GAAP or not otherwise required to be
paid or discharged under the terms of this Agreement or any of the other Loan
Documents;

(ii)               deposits or pledges made in connection with, or to secure
payment of, workers’ compensation, unemployment insurance, old age pensions or
other social security obligations;

(iii)             deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(iv)             judgment liens and judgments that do not constitute an Event of
Default;

(v)               Liens consisting of pledges of security interests in the
ownership interests of any Subsidiary which is not Borrower or a Subsidiary
Guarantor or the direct or indirect owner of an interest in Borrower or a
Subsidiary Guarantor securing Indebtedness which is permitted by §8.1 or lien
securing Indebtedness otherwise permitted herein;

(vi)             encumbrances on a Real Estate consisting of easements, rights
of way, zoning restrictions, restrictions on the use of real property and
defects and irregularities in the title thereto, landlord’s or lessor’s liens
under leases to which Borrower or a Subsidiary Guarantor is a party, purchase
money security interests and other liens or encumbrances, which do not
individually or in the aggregate have a Material Adverse Effect;

(vii)           Liens in favor of the Agent and the Lenders under the Loan
Documents to secure the Obligations and the Hedge Obligations; and

(viii)         Liens and encumbrances on a Real Estate expressly permitted under
the terms of the Mortgage relating thereto.

§8.3          Restrictions on Investments.

(a)                No Credit Party will make or permit to exist or to remain
outstanding any Investment except Investments in:

(i)                 marketable direct or guaranteed obligations of the United
States of America that mature within one (1) year from the date of purchase by
Borrower or Subsidiary Guarantor;

44 

 

(ii)               marketable direct obligations of any of the following:
Federal Home Loan Mortgage Corporation, Student Loan Marketing Association,
Federal Home Loan Banks, Federal National Mortgage Association, Government
National Mortgage Association, Bank for Cooperatives, Federal Intermediate
Credit Banks, Federal Financing Banks, Export-Import Bank of the United States,
Federal Land Banks, or any other agency or instrumentality of the United States
of America;

(iii)             demand deposits, certificates of deposit, bankers acceptances
and time deposits of United States banks having total assets in excess of
$100,000,000; provided, however, that the aggregate amount at any time so
invested with any single bank having total assets of less than $1,000,000,000
will not exceed $200,000;

(iv)             securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of the United States of
America or any State which at the time of purchase are rated by Moody’s
Investors Service, Inc. or by Standard & Poor’s Corporation at not less than “P
1” if then rated by Moody’s Investors Service, Inc., and not less than “A 1”, if
then rated by Standard & Poor’s Corporation;

(v)               repurchase agreements having a term not greater than ninety
(90) days and fully secured by securities described in the foregoing subsection
(i), (iv) and (vi) with banks described in the foregoing subsection (iii) or
with financial institutions or other corporations having total assets in excess
of $500,000,000;

(vi)             shares of so-called “money market funds” registered with the
SEC under the Investment Company Act of 1940 which maintain a level per-share
value, invest principally in investments described in the foregoing subsections
(i) through (iv) and have total assets in excess of $50,000,000;

(vii)           the acquisition of fee interests or long-term ground lease
interests by Borrower or Subsidiary Guarantor or other Subsidiaries (directly or
indirectly) in real estate and investments incidental thereto, any and all
construction and development related thereto;

(viii)         Investments by the REIT Guarantor in the Borrower, and
Investments by the Borrower (directly or indirectly) in Subsidiaries of
Borrower;

(ix)             Investments which constitute Indebtedness to the extent such
Indebtedness is permitted pursuant to §8.1;

(b)               RESERVED:

§8.4          Merger, Consolidation. No Credit Party will become a party to any
dissolution, liquidation, disposition of all or substantially all of its assets
or business, merger, reorganization, consolidation or other business combination
or agree to effect any asset acquisition, stock acquisition or other acquisition
individually or in a series of transactions which may have a similar effect as
any of the foregoing, in each case without the prior written consent of the
Required Lenders except for (i) the merger or consolidation of one or more of
the Subsidiaries of Borrower (other than any Subsidiary that is a Subsidiary
Guarantor) with and into Borrower (it being understood and agreed that in any
such event Borrower will be the surviving Person), (ii) the merger or
consolidation of two or more Subsidiaries of Borrower or (iii) in connection
with the release of all Collateral owned by such Subsidiary Guarantor.

§8.5          Intentionally Deleted.

45 

 

§8.6          Compliance with Environmental Laws. None of the Credit Parties
will do any of the following: (a) use any of the Real Estate or any portion
thereof as a facility for the handling, processing, storage or disposal of
Hazardous Substances, except for quantities of Hazardous Substances used in the
ordinary course of a Subsidiary Guarantor’s or its tenants’ business and in
material compliance with all applicable Environmental Laws, (b) cause or permit
to be located on any of the Real Estate any underground tank or other
underground storage receptacle for Hazardous Substances except in material
compliance with Environmental Laws, (c) generate any Hazardous Substances on any
of the Real Estate except in material compliance with Environmental Laws, (d)
conduct any activity at any Real Estate or use any Real Estate in any manner
that would reasonably be expected to cause a Release of Hazardous Substances on,
upon or into the Real Estate or any surrounding properties which would
reasonably be expected to give rise to liability under CERCLA or any other
Environmental Law, or (e) directly or indirectly transport or arrange for the
transport of any Hazardous Substances (except in compliance with all
Environmental Laws), except, any such use, generation, conduct or other activity
described in clauses (a) to (e) of this §8.6 would not reasonably be expected to
have a Material Adverse Effect.

The Credit Parties shall:

(i)                 in the event of any change in applicable Environmental Laws
governing the assessment, release or removal of Hazardous Substances, take all
reasonable action as required by such Laws, and

(ii)               if any Release or disposal of Hazardous Substances which
Borrower or the Subsidiary Guarantors are legally obligated to contain, correct
or otherwise remediate shall occur or shall have occurred on any Real Estate
(including without limitation any such Release or disposal occurring prior to
the acquisition or leasing of such Real Estate by the Borrower or the Subsidiary
Guarantors), the relevant Borrower or Subsidiary Guarantor shall, after
obtaining knowledge thereof, cause the performance of actions required by
applicable Environmental Laws at the Real Estate in material compliance with all
applicable Environmental Laws; provided, that each of the Borrower and the
Subsidiary Guarantors shall be deemed to be in compliance with Environmental
Laws for the purpose of this clause (ii) so long as it or a responsible third
party with sufficient financial resources is taking reasonable action to
remediate or manage such event to the reasonable satisfaction of the Agent or
has taken and is diligently pursuing a challenge to any such alleged legal
obligation through appropriate administrative or judicial proceedings. The Agent
may engage its own Environmental Engineer to review the environmental
assessments and the compliance with the covenants contained herein.

At any time after an Event of Default shall have occurred and is continuing
hereunder, the Agent may at its election (and will at the request of the
Required Lenders) obtain such environmental assessments of any or all of the
Real Estate prepared by an Environmental Engineer as may be reasonably necessary
or advisable for the purpose of evaluating or confirming (i) whether any
Hazardous Substances are present in the soil or water at any such Real Estate in
a quantity or condition that is required to be contained, corrected or otherwise
remediated by the owner or operator of the Real Estate pursuant to applicable
Environmental Laws and (ii) whether the use and operation of any such Real
Estate complies with all Environmental Laws to the extent required by the Loan
Documents. Additionally, at any time that the Agent or the Required Lenders
shall have reasonable and objective grounds to believe that a Release or
threatened Release of Hazardous Substances may have occurred at or from any Real
Estate which the owner or operator of such property would be obligated to
contain, correct or otherwise remediate pursuant to applicable Environmental
Laws, or that any of the Real Estate is not in compliance with Environmental
Laws to the extent required by the Loan Documents, Borrower or the Subsidiary
Guarantor shall promptly upon the request of Agent obtain and deliver to Agent
such environmental assessments of such Real Estate prepared by an Environmental
Engineer as may be reasonably necessary or advisable for the purpose of
evaluating or confirming (i) whether any Hazardous Substances are

46 

 

present in the soil or water at such Real Estate and (ii) whether the use and
operation of such Real Estate complies with all Environmental Laws to the extent
required by the Loan Documents. Environmental assessments may include detailed
visual inspections of such Real Estate including, without limitation, any and
all storage areas, storage tanks, drains, dry wells and leaching areas, and the
taking of soil samples, as well as such other investigations or analyses as are
reasonably necessary or appropriate for a complete determination of the
compliance of such Real Estate and the use and operation thereof with all
applicable Environmental Laws. All reasonable expenses of environmental
assessments contemplated by this §8.6 shall be at the sole cost and expense of
the Borrower and the Subsidiary Guarantors.

§8.7          Distributions. Borrower and REIT Guarantor may make Distributions
of up to 95% of Funds Available for Distribution, provided neither Borrower nor
REIT Guarantor shall pay any Distribution to its partners, members, or other
owners or shareholders, if (a) an Event of Default is in existence, or (b) the
Net Unrestricted Cash Amount shall be (or would be after giving effect to such
Distributions) less than $2,500,000.

§8.8          Asset Sales. The Borrower and the Subsidiary Guarantors will not
sell, transfer or otherwise dispose of any material asset other than pursuant to
a bona fide arm’s length transaction or if replaced with an asset of equal
value, and subject in all instances to §3.2 hereof.

§8.9          Derivatives Contracts. No Borrower or Subsidiary Guarantor shall
contract, create, incur, assume or suffer to exist any Derivatives Contracts
except for Derivative Contracts made in the ordinary course of business and not
prohibited pursuant to §8.1 which are not secured by any portion of the
collateral granted to the Agent under any of the Loan Documents (other than
Hedge Obligations).

§8.10      Transactions with Affiliates. No Borrower or Subsidiary Guarantor
shall permit to exist or enter into any transaction (including the purchase,
sale, lease or exchange of any property or the rendering of any service) with
any Affiliate (but not including any Subsidiary of Borrower), except (i)
transactions set forth on Schedule 6.15 attached hereto, (ii) transactions
pursuant to the reasonable requirements of the business of such Person and upon
fair and reasonable terms which are no less favorable to such Person than would
be obtained in a comparable arm’s length transaction with a Person that is not
an Affiliate and (iii) distributions permitted under §8.7.

§8.11      Management Fees. The Credit Parties shall not pay, and shall not
permit to be paid, any property management, advisory or acquisition fees or
other payments under any Management Agreement for any Real Estate to any Person
that is an Affiliate of the Credit Parties in the event that a Default or Event
of Default shall have occurred and be continuing.

§8.12      Changes to Organizational Documents. Borrower shall not amend or
modify, or permit the amendment or modification of, the limited liability
company agreements or other formation or organizational documents of Borrower,
any Subsidiary, or any Subsidiary Guarantor in any material respect, without the
prior written consent of Agent (which consent shall not be unreasonably
withheld, conditioned or delayed). Without limiting the foregoing, any amendment
to the provisions of any Preferred Securities of Borrower, or to the rights or
powers of the holders of the Preferred Securities shall be a material amendment
requiring the consent of Agent.

§9.              RESERVED.

§10.          CLOSING CONDITIONS. The obligation of the Lenders to make the
initial Loans shall be subject to the satisfaction (unless waived by Lenders in
writing) of the following conditions precedent:

47 

 

§10.1      Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect. The Agent shall have received a fully executed counterpart of
each such document.

§10.2      Certified Copies of Organizational Documents. The Agent shall have
received from each Credit Party a copy, certified as of a recent date by the
appropriate officer of each State in which such Person is organized and a duly
authorized officer, partner or member of such Person, as applicable, to be true
and complete, of the partnership agreement, corporate charter or operating
agreement and/or other organizational agreements of such Credit Party, as
applicable, and its qualification to do business, as applicable, as in effect on
such date of certification.

§10.3      Resolutions. All action on the part of each Credit Party, as
applicable, necessary for the valid execution, delivery and performance by such
Person of this Agreement and the other Loan Documents to which such Person is or
is to become a party shall have been duly and effectively taken, and evidence
thereof reasonably satisfactory to the Agent shall have been provided to the
Agent.

§10.4      Incumbency Certificate; Authorized Signers. The Agent shall have
received from each Credit Party an incumbency certificate, dated as of the
Closing Date, signed by a duly authorized officer of such Person and giving the
name and bearing a specimen signature of each individual who shall be authorized
to sign, in the name and on behalf of such Person, each of the Loan Documents to
which such Person is or is to become a party. The Agent shall have also received
from each Credit Party a certificate, dated as of the Closing Date, signed by a
duly authorized representative of such Credit Party and giving the name and
specimen signature of each Authorized Officer who shall be authorized to make
Loan Requests and Conversion/Continuation Requests and to give notices and to
take other action on behalf of such Credit Party under the Loan Documents.

§10.5      Opinion of Counsel. The Agent shall have received an opinion
addressed to the Lenders and the Agent and dated as of the Closing Date from
counsel to each Credit Party in form and substance reasonably satisfactory to
the Agent.

§10.6      Payment of Fees. The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2.

§10.7      Insurance. The Agent shall have received certificates evidencing that
the Agent is named as loss payee or additional insured, as applicable, on all
policies of insurance as required by this Agreement or the other Loan Documents.

§10.8      Performance; No Default. Each Credit Party shall have performed and
complied with all terms and conditions herein required to be performed or
complied with by it on or prior to the Closing Date, and on the Closing Date
there shall exist no Default or Event of Default.

§10.9      Representations and Warranties. The representations and warranties
made by the Credit Parties in the Loan Documents or otherwise made by or on
behalf of the Credit Parties and their respective Subsidiaries in connection
therewith or after the date thereof shall have been true and correct in all
material respects when made and shall also be true and correct in all material
respects on the Closing Date (unless such representations and warranties are
limited by their terms to a specific date).

§10.10  Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require and are customarily
required in connection with similar transactions.

48 

 



§10.11  Consents. The Agent shall have received evidence reasonably satisfactory
to the Agent that all necessary stockholder, partner, member or other consents
required in connection with the consummation of the transactions contemplated by
this Agreement and the other Loan Documents have been obtained.

§10.12  Other. The Agent shall have reviewed such other documents, instruments,
certificates, opinions, assurances, consents and approvals as the Agent or the
Agent’s Special Counsel may reasonably have requested and are customarily
required in connection with similar transactions.

§10.13  Jacksonville Assets. The Jacksonville Assets shall be simultaneously
acquired by the Subsidiary Guarantors.

§10.14  Preferred Equity. The REIT Guarantor shall have received a minimum
$75,000,000 preferred equity investment from Madison International Realty on
terms and conditions acceptable to the Agent.

§10.15  Existing Loan. All amount outstanding under the existing Credit
Agreement dated May 23, 2018 entered into between KeyBank National Association,
as administrative agent and lender, and the Borrower, shall be simultaneously
repaid in full.

§11.          RESERVED.

§12.          EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1      Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

(a)                the Borrower shall fail to pay any principal of the Loans
when the same shall become due and payable, whether at the stated date of
maturity or any accelerated date of maturity or at any other date fixed for
payment;

(b)               the Borrower shall fail to pay any interest on the Loans
within five (5) days of the date that the same shall become due and payable, any
reimbursement obligations with respect to any fees or other sums due hereunder
(other than any voluntary prepayment) or under any of the other Loan Documents
within five (5) days after notice from Agent, whether at the stated date of
maturity or any accelerated date of maturity or at any other date fixed for
payment;

(c)                [Reserved];

(d)               [Reserved];

(e)                any of the Borrower or the other Credit Parties shall fail to
perform any other term, covenant or agreement contained herein or in any of the
other Loan Documents which they are required to perform (other than those
specified in the other subclauses of this §12 (including, without limitation,
§12.2 below) or in the other Loan Documents), and such failure shall continue
for thirty (30) days after Borrower receives from Agent written notice thereof,
and in the case of a default that cannot be cured within such thirty (30)-day
period despite Borrower’s diligent efforts but is susceptible of being

49 

 

cured within ninety (90) days of Borrower’s receipt of Agent’s original notice,
then Borrower shall have such additional time as is reasonably necessary to
effect such cure, but in no event in excess of ninety (90) days from Borrower’s
receipt of Agent’s original notice; provided that the foregoing cure provisions
shall not pertain to any default consisting of a failure to comply with §8.4,
§8.7, or to any Default excluded from any provision of cure of defaults
contained in any other of the Loan Documents and with respect to any defaults
under §8.1, §8.2, §8.3, §8.4, §8.7 or §8.8, the thirty (30) day cure period
described above shall be reduced to a period of ten (10) days and no additional
cure period shall be provided with respect to such defaults;

(f)                any material representation or warranty made by or on behalf
of the Credit Parties or any of their respective Subsidiaries in this Agreement
or any other Loan Document, or any report, certificate, financial statement,
request for a Loan, or in any other document or instrument delivered pursuant to
or in connection with this Agreement, any advance of a Loan, or any of the other
Loan Documents shall prove to have been false in any material respect upon the
date when made or deemed to have been made or repeated except to the extent it
is not reasonably expected to have a Material Adverse Effect;

(g)                Any (a) Borrower or other Credit Party defaults (after the
expiration of any notice and cure or grace period) under any recourse
Indebtedness or suffers a claim under non-recourse carve-out guaranty with
respect to all uncured defaults at any time, or (b) Borrower, Guarantor or any
Subsidiary thereof defaults (after the expiration of any notice and cure or
grace period) under any Non-Recourse Indebtedness in an aggregate amount equal
to or greater than $20,000,000 with respect to all uncured defaults at any time;

(h)               any of the Borrower or other Credit Party, (i) shall make an
assignment for the benefit of creditors, or admit in writing its general
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver for it or any substantial part of its assets,
(ii) shall commence any case or other proceeding relating to it under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or (iii) shall take any action to authorize any of the foregoing;

(i)                 a petition or application shall be filed for the appointment
of a trustee or other custodian, liquidator or receiver of any of the Borrower
or other Credit Party or any substantial part of the assets of any thereof, or a
case or other proceeding shall be commenced against any such Person under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, and any such Person shall indicate its approval thereof, consent
thereto or acquiescence therein or such petition, application, case or
proceeding shall not have been dismissed within ninety (90) days following the
filing or commencement thereof;

(j)                 a decree or order is entered appointing a trustee,
custodian, liquidator or receiver for any of the Borrower or other Credit Party
or adjudicating any such Person, bankrupt or insolvent, or approving a petition
in any such case or other proceeding, or a decree or order for relief is entered
in respect of any such Person in an involuntary case under federal bankruptcy
laws as now or hereafter constituted;

(k)               there shall remain in force, undischarged, unsatisfied and
unstayed, for more than thirty (30) days, one or more uninsured or unbonded
final judgments against REIT Guarantor or any Subsidiary that, either
individually or in the aggregate, exceed in excess of $5,000,000.00 in any
calendar year;

50 

 

(l)                 any of the material Loan Documents shall be canceled,
terminated, revoked or rescinded otherwise than in accordance with the terms
thereof or the express prior written agreement, consent or approval of the
Required Lenders, or any action at law, suit in equity or other legal proceeding
to cancel, revoke or rescind any of the material Loan Documents shall be
commenced by or on behalf of any of the Credit Parties, or any court or any
other governmental or regulatory authority or agency of competent jurisdiction
shall make a determination, or issue a judgment, order, decree or ruling, to the
effect that any one or more of the material Loan Documents is illegal, invalid
or unenforceable in accordance with the terms thereof;

(m)             REIT Guarantor ceases to be treated as a real estate investment
trust under the Code in any taxable year or the common Equity Interests of the
REIT Guarantor shall fail to be listed and traded on the New York Stock Exchange
or another publicly recognized exchange;

(n)               with respect to any Guaranteed Pension Plan, an ERISA
Reportable Event shall have occurred and such event reasonably would be expected
to result in liability of any of the Credit Parties to pay money to the PBGC or
such Guaranteed Pension Plan in an aggregate amount exceeding $1,000,000 and one
of the following shall apply with respect to such event: (x) such event in the
circumstances occurring reasonably would be expected to result in the
termination of such Guaranteed Pension Plan by the PBGC or for the appointment
by the appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan; or (y) a trustee shall have been appointed by the
United States District Court to administer such Plan; or (z) the PBGC shall have
instituted proceedings to terminate such Guaranteed Pension Plan;

(o)               any dissolution, termination, partial or complete liquidation,
merger or consolidation of any of the Borrower, the Guarantors or any of the
Subsidiaries of Borrower shall occur or any sale, transfer or other disposition
of the assets of any of the Borrower, the Guarantors or any of the Subsidiaries
of Borrower shall occur other than as permitted under the terms of this
Agreement or the other Loan Documents;

(p)               any of the Borrower, the Guarantors or any of their respective
Subsidiaries or any shareholder, officer, director, partner or member of any of
them shall be indicted for a federal crime, a punishment for which could include
the forfeiture of (i) any assets of such Person which in the good faith judgment
of the Required Lenders could have a Material Adverse Effect, or (ii) the
Collateral;

(q)               any Guarantor denies that it has any liability or obligation
under the Guaranty or any other Loan Document, or shall notify the Agent or any
of the Lenders of such Guarantor’s intention to attempt to cancel or terminate
any Guaranty or any other Loan Document, or shall fail to observe or comply with
any term, covenant, condition or agreement under any Guaranty or any other Loan
Document;

(r)                 Less than two (2) of the following individuals continue to
be employed by the REIT Guarantor or Borrower in senior management / principal
positions: Jeffrey E. Witherell, Pendleton P. White, Jr., and Daniel Wright (the
“Key Man Test”); provided such occurrence shall not constitute an Event of
Default if there is no Key Man or similar test in any other indebtedness of the
REIT Guarantor and its Subsidiaries or in the organizational documents of the
REIT Guarantor and its Subsidiaries;

(s)                (i) the occurrence of an event of default (after the
expiration of any notice and cure or grace period) under the KeyBank Revolver,
or (ii) the repayment in full and termination of the KeyBank Revolver; or

51 

 

(t)                 any Change of Control shall occur; then, and upon any such
Event of Default, the Agent may, and upon the request of the Required Lenders
shall, by notice in writing to the Borrower declare all amounts owing with
respect to this Agreement, the Notes, and the other Loan Documents to be, and
they shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; provided that in the event of any Event
of Default specified in §12.1(h), §12.1(i) or §12.1(j), all such amounts shall
become immediately due and payable automatically and without any requirement of
presentment, demand, protest or other notice of any kind from any of the Lenders
or the Agent.

§12.2      RESERVED.

§12.3      RESERVED.

§12.4      Remedies. In case any one or more Events of Default shall have
occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to §12.1, the Agent on behalf of
the Lenders may, and upon the direction of the Required Lenders shall, proceed
to protect and enforce their rights and remedies under this Agreement, the Notes
and/or any of the other Loan Documents by suit in equity, action at law or other
appropriate proceeding, including to the full extent permitted by applicable law
the specific performance of any covenant or agreement contained in this
Agreement and the other Loan Documents, the obtaining of the ex parte
appointment of a receiver, and, if any amount shall have become due, by
declaration or otherwise, the enforcement of the payment thereof. No remedy
herein conferred upon the Agent or the holder of any Note is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.
Notwithstanding the provisions of this Agreement providing that the Loans may be
evidenced by multiple Notes in favor of the Lenders, the Lenders acknowledge and
agree that only the Agent may exercise any remedies arising by reason of a
Default or Event of Default. If any Credit Party fails to perform any agreement
or covenant contained in this Agreement or any of the other Loan Documents
beyond any applicable period for notice and cure, Agent may itself perform, or
cause to be performed, any agreement or covenant of such Person contained in
this Agreement or any of the other Loan Documents which such Person shall fail
to perform, and the out-of-pocket costs of such performance, together with any
reasonable expenses, including reasonable and documented attorneys’ fees
actually incurred (including attorneys’ fees incurred in any appeal) by Agent in
connection therewith, shall be payable by Borrower upon demand and shall
constitute a part of the Obligations and shall if not paid within five (5) days
after demand bear interest at the rate for overdue amounts as set forth in this
Agreement. In the event that all or any portion of the Obligations is collected
by or through an attorney-at-law, the Borrower shall pay all costs of collection
including, but not limited to, reasonable attorney’s fees.

§12.5      Distribution of Collateral Proceeds. In the event that, following the
occurrence and during the continuance of any Event of Default, any monies are
received in connection with the enforcement of any of the Loan Documents, or
otherwise with respect to the realization upon any of the Collateral or other
assets of Credit Parties, such monies shall be distributed for application as
follows:

(a)                First, to the payment of, or (as the case may be) the
reimbursement of the Agent for or in respect of, all reasonable and documented
out-of-pocket costs, expenses, disbursements and losses which shall have been
paid, incurred or sustained by the Agent to protect or preserve the Collateral
or in connection with the collection of such monies by the Agent, for the
exercise, protection or enforcement by the Agent of all or any of the rights,
remedies, powers and privileges of the Agent or the Lenders under this Agreement
or any of the other Loan Documents or in respect of the Collateral or in support
of any provision of adequate indemnity to the Agent against any taxes or liens
which by law shall have, or may have, priority over the rights of the Agent or
the Lenders to such monies;

52 

 



(b)               Second, to all other Obligations (including any interest,
expenses or other obligations incurred after the commencement of a bankruptcy)
in such order or preference as the Required Lenders shall determine; provided,
that (i) distributions in respect of such other Obligations shall include, on a
pari passu basis, any Agent’s fee payable pursuant to §4.2; (ii) Obligations
owing to the Lenders with respect to each type of Obligation such as interest,
principal, fees and expenses shall be made among the Lenders, pro rata,; and
provided, further that the Required Lenders may in their discretion make proper
allowance to take into account any Obligations not then due and payable; and

(c)                Third, to the payment of the Hedge Obligations, if any; and

(d)               Fourth, the excess, if any, shall be returned to the Borrower
or to such other Persons as are entitled thereto.

§13.          SETOFF. Regardless of the adequacy of any Collateral, during the
continuance of any Event of Default, any deposits (general or specific, time or
demand, provisional or final, regardless of currency, maturity, or the branch
where such deposits are held) or other sums credited by or due from any Lender
or any Affiliate thereof to any Credit Party and any securities or other
property of such parties in the possession of such Lender or any Affiliate may,
without notice to any Credit Party (any such notice being expressly waived) but
with the prior written approval of Agent, be applied to or set off against the
payment of Obligations and any and all other liabilities, direct, or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
of the Credit Parties. Each of the Lenders agrees with each other Lender that if
such Lender shall receive from a Credit Party, whether by voluntary payment,
exercise of the right of setoff, or otherwise, and shall retain and apply to the
payment of the Note or Notes held by such Lender any amount in excess of its
ratable portion of the payments received by all of the Lenders with respect to
the Notes held by all of the Lenders, such Lender will make such disposition and
arrangements with the other Lenders with respect to such excess, either by way
of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Notes held by it its
proportionate payment as contemplated by this Agreement; provided that if all or
any part of such excess payment is thereafter recovered from such Lender, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest. In the event that any Defaulting
Lender shall exercise any such right of setoff, (a) all amounts so set off shall
be paid over immediately to the Agent for further application in accordance with
the provisions of this Agreement and, pending such payment, shall be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

§14.          THE AGENT.

§14.1      Authorization. The Agent is authorized to take such action on behalf
of each of the Lenders and to exercise all such powers as are hereunder and
under any of the other Loan Documents and any related documents delegated to the
Agent and all other powers not specifically reserved to the Lenders, together
with such powers as are reasonably incident thereto, provided that no duties or
responsibilities not expressly assumed herein or therein shall be implied to
have been assumed by the Agent. The obligations of the Agent hereunder are
primarily administrative in nature, and nothing contained in this Agreement or
any of the other Loan Documents shall be construed to constitute the Agent as a
trustee for any Lender or to create an agency or fiduciary relationship. Agent
shall act as the contractual representative of the Lenders hereunder, and
notwithstanding the use of the term “Agent”, it is

53 

 

understood and agreed that Agent shall not have any fiduciary duties or
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and is acting as an independent contractor, the duties and
responsibilities of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. The Borrower and any other Person shall
be entitled to conclusively rely on a statement from the Agent that it has the
authority to act for and bind the Lenders pursuant to this Agreement and the
other Loan Documents.

§14.2      Employees and Agents. The Agent may exercise its powers and execute
its duties by or through employees or agents and shall be entitled to take, and
to rely on, advice of counsel concerning all matters pertaining to its rights
and duties under this Agreement and the other Loan Documents. The Agent may
utilize the services of such Persons as the Agent may reasonably determine, and
all reasonable fees and expenses of any such Persons shall be paid by the
Borrower.

§14.3      No Liability. Neither the Agent nor any of its shareholders,
directors, officers or employees nor any other Person assisting them in their
duties nor any agent, or employee thereof, shall be liable to the Lenders for
(a) any waiver, consent or approval given or any action taken, or omitted to be
taken, in good faith by it or them hereunder or under any of the other Loan
Documents, or in connection herewith or therewith, or be responsible for the
consequences of any oversight or error of judgment whatsoever, except that the
Agent or such other Person, as the case may be, shall be liable for losses due
to its willful misconduct or gross negligence as finally determined by a court
of competent jurisdiction after the expiration of all applicable appeal periods
or (b) any action taken or not taken by Agent with the consent or at the request
of the Required Lenders. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Agent for the account of the Lenders, unless the Agent has received
notice from a Lender or the Borrower referring to the Loan Documents and
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default”.

§14.4      No Representations. The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower or any of their respective Subsidiaries, or be bound to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements herein or in any of the other Loan
Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower or any holder of any
of the Notes shall have been duly authorized or is true, accurate and complete.
The Agent has not made nor does it now make any representations or warranties,
express or implied, nor does it assume any liability to the Lenders, with
respect to the creditworthiness or financial condition of the Borrower or any of
their respective Subsidiaries, or the value of the Collateral or any other
assets of the Borrower or any of their respective Subsidiaries. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. Agent’s Special Counsel has only represented Agent and
KeyBank in connection with the Loan Documents and the only attorney client
relationship or duty of care is between Agent’s Special Counsel and Agent or
KeyBank. Each Lender has been independently represented by separate counsel on
all matters regarding the Loan Documents and the granting and perfecting of
liens in the Collateral.

54 

 



§14.5      Payments.

(a)                A payment by the Borrower to the Agent hereunder or under any
of the other Loan Documents for the account of any Lender shall constitute a
payment to such Lender. The Agent agrees to distribute to each Lender not later
than one Business Day after the Agent’s receipt of good funds, determined in
accordance with the Agent’s customary practices, such Lender’s pro rata share of
payments received by the Agent for the account of the Lenders except as
otherwise expressly provided herein or in any of the other Loan Documents. In
the event that the Agent fails to distribute such amounts within one Business
Day as provided above, the Agent shall pay interest on such amount at a rate per
annum equal to the Federal Funds Effective Rate from time to time in effect.

(b)               If in the reasonable opinion of the Agent the distribution of
any amount received by it in such capacity hereunder, under the Notes or under
any of the other Loan Documents might involve it in liability, it may refrain
from making such distribution until its right to make such distribution shall
have been adjudicated by a court of competent jurisdiction. If a court of
competent jurisdiction shall adjudge that any amount received and distributed by
the Agent is to be repaid, each Person to whom any such distribution shall have
been made shall either repay to the Agent its proportionate share of the amount
so adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

§14.6      Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

§14.7      Indemnity. The Lenders ratably agree hereby to indemnify and hold
harmless the Agent from and against any and all claims, actions and suits
(whether groundless or otherwise), losses, damages, costs, expenses (including
any expenses for which the Agent has not been reimbursed by the Borrower as
required by §15), and liabilities of every nature and character arising out of
or related to this Agreement, the Notes, or any of the other Loan Documents or
the transactions contemplated or evidenced hereby or thereby, or the Agent’s
actions taken hereunder or thereunder, except to the extent that any of the same
shall be directly caused by the Agent’s willful misconduct or gross negligence
as finally determined by a court of competent jurisdiction after the expiration
of all applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.

§14.8      Agent as Lender. In its individual capacity, KeyBank shall have the
same obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.

§14.9      Resignation. The Agent may resign at any time by giving thirty (30)
calendar days’ prior written notice thereof to the Lenders and the Borrower. The
Required Lenders may remove the Agent from its capacity as Agent in the event of
the Agent’s gross negligence or willful misconduct or if the Agent is a
Defaulting Lender. Upon any such resignation, or removal, the Required Lenders,
subject to the terms of §18.1, shall have the right to appoint as a successor
Agent, (i) any Lender or (ii) any bank whose senior debt obligations are rated
not less than “A” or its equivalent by Moody’s or not less than “A” or its
equivalent by S&P and which has a net worth of not less than $500,000,000.
Unless a Default or Event of Default shall have occurred and be continuing, such
successor Agent shall be reasonably acceptable to the Borrower. If no successor
Agent shall have been appointed and shall have accepted

55 

 

such appointment within thirty (30) days after the retiring Agent’s giving of
notice of resignation or the Required Lender’s removal of the Agent, then the
retiring or removed Agent may, on behalf of the Lenders, appoint a successor
Agent, which shall be (i) any Lender or (ii) any financial institution whose
senior debt obligations are rated not less than “A2” or its equivalent by
Moody’s or not less than “A” or its equivalent by S&P and which has a net worth
of not less than $500,000,000. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring or removed Agent, and the retiring or removed Agent shall be discharged
from its duties and obligations hereunder as Agent. After any retiring Agent’s
resignation or removal, the provisions of this Agreement and the other Loan
Documents shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Agent. Upon any change
in the Agent under this Agreement, the resigning or removed Agent shall execute
such assignments of and amendments to the Loan Documents as may be necessary to
substitute the successor Agent for the resigning or removed Agent.

§14.10  Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent may and, if (a) so requested by the
Required Lenders and (b) the Lenders have provided to the Agent such additional
indemnities and assurances in accordance with their respective Commitment
Percentages against expenses and liabilities as the Agent may reasonably
request, shall proceed to exercise all or any legal and equitable and other
rights or remedies as it may have; provided, however, that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem to be in the best interests
of the Lenders. Without limiting the generality of the foregoing, if Agent
reasonably determines payment is in the best interest of all the Lenders, Agent
may without the approval of the Lenders pay taxes and insurance premiums and
spend money for maintenance, repairs or other expenses which may be necessary to
be incurred, and Agent shall promptly thereafter notify the Lenders of such
action. Each Lender shall, within thirty (30) days of request therefor, pay to
the Agent its Commitment Percentage of the reasonable costs incurred by the
Agent in taking any such actions hereunder to the extent that such costs shall
not be promptly reimbursed to the Agent by the Borrower or out of the Collateral
within such period with respect to the Real Estate. The Required Lenders may
direct the Agent in writing as to the method and the extent of any such
exercise, the Lenders hereby agreeing to indemnify and hold the Agent harmless
in accordance with their respective Commitment Percentages from all liabilities
incurred in respect of all actions taken or omitted in accordance with such
directions, except to the extent that any of the same shall be directly caused
by the Agent’s willful misconduct or gross negligence as finally determined by a
court of competent jurisdiction after the expiration of all applicable appeal
periods, provided that the Agent need not comply with any such direction to the
extent that the Agent reasonably believes the Agent’s compliance with such
direction to be unlawful in any applicable jurisdiction or commercially
unreasonable under the UCC as enacted in any applicable jurisdiction.

§14.11  Bankruptcy. In the event a bankruptcy or other insolvency proceeding is
commenced by or against Borrower with respect to the Obligations, the Agent
shall have the sole and exclusive right to file and pursue a joint proof claim
on behalf of all Lenders. Any votes with respect to such claims or otherwise
with respect to such proceedings shall be subject to the vote of the Required
Lenders or all of the Lenders as required by this Agreement. Each Lender
irrevocably waives its right to file or pursue a separate proof of claim in any
such proceedings unless Agent fails to file such claim within thirty (30) days
after receipt of written notice from the Lenders requesting that Agent file such
proof of claim.

§14.12  Request for Agent Action. Agent and the Lenders acknowledge that in the
ordinary course of business of the Borrower, the Borrower may take other actions
or enter into other agreements in the ordinary course of business which
similarly require the consent, approval or agreement of the Agent. In connection
with the foregoing, the Lenders hereby expressly authorize the Agent to execute
consents, approvals, or other agreements in form and substance satisfactory to
the Agent in connection with such other actions or agreements as may be
necessary in the ordinary course of Borrower’ business.

56 

 



§14.13  Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by an Authorized Officer. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

§14.14  Approvals. If consent is required for some action under this Agreement,
or except as otherwise provided herein an approval of the Lenders, the Required
Lenders or the Required Lenders is required or permitted under this Agreement,
each Lender agrees to give the Agent, within ten (10) days of receipt of the
request for action together with all reasonably requested information related
thereto (or such lesser period of time required by the terms of the Loan
Documents), notice in writing of approval or disapproval (collectively
“Directions”) in respect of any action requested or proposed in writing pursuant
to the terms hereof. To the extent that any Lender does not approve any
recommendation of Agent, such Lender shall in such notice to Agent describe the
actions that would be acceptable to such Lender. If consent is required for the
requested action, any Lender’s failure to respond to a request for Directions
within the required time period shall be deemed to constitute a Direction to
take such requested action. In the event that any recommendation is not approved
by the requisite number of Lenders and a subsequent approval on the same subject
matter is requested by Agent, then for the purposes of this paragraph each
Lender shall be required to respond to a request for Directions within five (5)
Business Days of receipt of such request. Agent and each Lender shall be
entitled to assume that any officer of the other Lenders delivering any notice,
consent, certificate or other writing is authorized to give such notice,
consent, certificate or other writing unless Agent and such other Lenders have
otherwise been notified in writing.

§14.15  Borrower Not Beneficiary. Except for the provisions of §14.9 relating to
the appointment of a successor Agent, the provisions of this §14 are solely for
the benefit of the Agent and the Lenders, may not be enforced by the Borrower,
and except for the provisions of §14.9, may be modified or waived without the
approval or consent of the Borrower.

§14.16  Defaulting Lenders.

(a)                Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Legal Requirements:

(i)                 That Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in §27.

(ii)               Any payment of principal, interest, fees or other amounts
received by the Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise, and including any amounts
made available to the Agent by that Defaulting Lender pursuant to

57 

 

§13), shall be applied at such time or times as may be determined by the Agent
as follows: first, to the payment of any amounts owing by that Defaulting Lender
to the Agent hereunder; second, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Agent; third, if so determined by the
Agent and the Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; fourth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists or non-defaulting Lenders have been paid in full all
amounts then due, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this §14.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)             During any period that a Lender is a Defaulting Lender, the
Borrower may, by giving written notice thereof to the Agent, such Defaulting
Lender, and the other Lenders, demand that such Defaulting Lender assign its
Commitment to an Eligible Assignee subject to and in accordance with the
provisions of §18.1. No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment via an assignment subject to and
in accordance with the provisions of §18.1. No such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient with any applicable amounts held
pursuant to the immediately preceding subsection (ii), upon distribution thereof
as appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Agent or any Lender hereunder (and interest accrued thereon).
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under any
Legal Requirement without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(b)               Defaulting Lender Cure. If the Borrower and the Agent agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Agent may determine to be necessary to cause the Loans to be held on a pro
rata basis by the Lenders in accordance with their Commitment Percentages
(without giving effect to §14.16(a)(iv)), whereupon that Lender will cease to be
a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

58 

 



§14.17  Reliance on Hedge Provider. For purposes of applying payments received
in accordance with §12.5, the Agent shall be entitled to rely upon the trustee,
paying agent or other similar representative (each, a “Representative”) or, in
the absence of such a Representative, upon the holder of the Hedge Obligations
for a determination (which each holder of the Hedge Obligations agrees (or shall
agree) to provide upon request of the Agent) of the outstanding Hedge
Obligations owed to the holder thereof. Unless it has actual knowledge
(including by way of written notice from such holder) to the contrary, the
Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding.

§15.          EXPENSES. The Borrower agrees to pay (a) the reasonable and
documented out-of-pocket costs incurred by the Agent of producing and
reproducing this Agreement, the other Loan Documents and the other agreements
and instruments mentioned herein, (b) the reasonable fees, expenses and
disbursements of the outside counsel to the Agent and any local counsel to the
Agent incurred in connection with the preparation, administration, or
interpretation of the Loan Documents and other instruments mentioned herein, and
amendments, modifications, approvals, consents or waivers hereto or hereunder,
(c) all other reasonable and documented out-of-pocket fees (including reasonable
attorneys’ fees), expenses and disbursements (other than Taxes unless such
payment is otherwise required pursuant to the terms of this Agreement) of the
Agent incurred by the Agent in connection with the preparation or interpretation
of the Loan Documents and other instruments mentioned herein (in connection with
each Loan and/or otherwise), the making of each Loan hereunder, and the third
party out-of-pocket costs and expenses incurred in connection with the
syndication of the Commitments pursuant to §18 hereof, and (d) without
duplication, all reasonable and documented out-of-pocket expenses (including
reasonable attorneys’ fees and costs, and the fees and costs of appraisers,
engineers, investment bankers or other experts retained by any Lender or the
Agent) incurred by any Lender or the Agent in connection with (i) the
enforcement of or preservation of rights under any of the Loan Documents against
the Credit Parties or the administration thereof after the occurrence of a
Default or Event of Default and (ii) any litigation, proceeding or dispute
whether arising hereunder or otherwise, in any way related to the Agent’s or any
of the Lenders’ relationship with the Borrower (provided that any attorneys’
fees and costs pursuant to this clause (e) shall be limited to those incurred by
the Agent, local counsel in each jurisdiction where any Collateral is located,
and one other counsel with respect to the Lenders as a group), (f) all
reasonable and documented fees, expenses and disbursements of the Agent incurred
in connection with UCC searches and UCC filings, (g) all reasonable and
documented out-of-pocket fees, expenses and disbursements (including reasonable
attorneys’ fees and costs) which may be incurred by Agent in connection with the
execution and delivery of this Agreement and the other Loan Documents (without
duplication of any of the items listed above), and (h) all expenses relating to
the use of Intralinks, SyndTrak or any other similar system for the
dissemination and sharing of documents and information in connection with the
Loans in accordance with the terms of this Agreement. The covenants of this §15
shall survive the repayment of the Loans and the termination of the obligations
of the Lenders hereunder.

§16.          INDEMNIFICATION. The Borrower and each Guarantor, jointly and
severally, agree to indemnify and hold harmless the Agent, the Lenders and the
Arranger and each director, officer, employee, agent and Affiliate thereof and
Person who controls the Agent or any Lender or the Arranger against any and all
claims, actions and suits, whether groundless or otherwise, and from and against
any and all liabilities, losses, damages and expenses of every nature and
character arising out of or relating to any claim, action, suit or litigation
arising out of this Agreement or any of the other Loan Documents or the
transactions contemplated hereby and thereby including, without limitation, (a)
any and all claims for brokerage, leasing, finders or similar fees which may be
made relating to the Real Estate or the Loans by parties claiming by or through
Borrower or any Guarantor, (b) any condition of the Real Estate, (c) any

59 

 

actual or proposed use by the Borrower or any Guarantor of the proceeds of any
of the Loans or Letters of Credit, (d) any actual or alleged infringement of any
patent, copyright, trademark, service mark or similar right of the Borrower and
each Guarantor, (e) the Borrower or any Guarantor entering into or performing
this Agreement or any of the other Loan Documents, (f) any actual or alleged
violation of any law, ordinance, code, order, rule, regulation, approval,
consent, permit or license relating to the Real Estate, (g) with respect to the
REIT Guarantor and its Subsidiaries and their respective properties and assets,
the violation of any Environmental Law, the Release or threatened Release of any
Hazardous Substances or any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances (including, but not limited
to, claims with respect to wrongful death, personal injury, nuisance or damage
to property), and (h) to the extent used by Borrower or any Guarantor, any use
of Intralinks, SyndTrak or any other system for the dissemination and sharing of
documents and information, in each case including, without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding; provided, however, that the
Borrower and the Guarantors shall not be obligated under this §16 or otherwise
to indemnify any Person for liabilities arising from such Person’s own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods. In
litigation, or the preparation therefor, the Lenders and the Agent shall be
entitled to select a single law firm as their own counsel and, in addition to
the foregoing indemnity, the Borrower and the Guarantors agree to pay promptly
the reasonable fees and expenses of such counsel. If, and to the extent that the
obligations of the Borrower or any Guarantor under this §16 are unenforceable
for any reason, the Borrower and each Guarantor hereby agree to make the maximum
contribution to the payment in satisfaction of such obligations which is
permissible under applicable law. The provisions of this §16 shall survive the
repayment of the Loans and the termination of the obligations of the Lenders
hereunder for a period of one year. This §16 shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, or
liabilities arising from any non-Tax claim of the Indemnified Person.

§17.          SURVIVAL OF COVENANTS, ETC. All covenants, agreements,
representations and warranties made herein, in the Notes, in any of the other
Loan Documents or in any documents or other papers delivered by or on behalf of
the Borrower or any of their respective Subsidiaries pursuant hereto or thereto
shall be deemed to have been relied upon by the Lenders and the Agent,
notwithstanding any investigation heretofore or hereafter made by any of them,
and shall survive the making by the Lenders of any of the Loans, as herein
contemplated, and shall continue in full force and effect so long as any amount
due under this Agreement or the Notes or any of the other Loan Documents remains
outstanding or any Letters of Credit remain outstanding or any Lender has any
obligation to make any Loans or issue any Letters of Credit. The indemnification
obligations of the Borrower and each Guarantor provided herein and in the other
Loan Documents shall survive the full repayment of amounts due and the
termination of the obligations of the Lenders hereunder and thereunder to the
extent provided herein and therein for a period of one year. All statements
contained in any certificate delivered to any Lender or the Agent at any time by
or on behalf of the Borrower or any of their respective Subsidiaries pursuant
hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by such Person hereunder.

§18.          ASSIGNMENT AND PARTICIPATION.

§18.1      Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more Eligible Assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it and the Notes held by it); provided that (a) the
Agent shall have given its prior written consent to such assignment, which
consent shall not be unreasonably withheld or delayed, (b) each such assignment
shall be of a constant, and not a varying, percentage of all the assigning
Lender’s rights and obligations under this Agreement with respect to the
Commitment in the

60 

 

event an interest in the Loans is assigned, (c) the parties to such assignment
shall execute and deliver to the Agent, for recording in the Register (as
hereinafter defined) an Assignment and Acceptance Agreement in the form of
Exhibit E annexed hereto, together with any Notes subject to such assignment,
(d) in no event shall any assignment be to any Person controlling, controlled by
or under common control with, or which is not otherwise free from influence or
control by, Borrower or Guarantor, and (e) such assignee shall acquire an
interest in the Loans of not less than $5,000,000 and integral multiples of
$1,000,000 in excess thereof (or if less, the remaining Loans of the assignor),
unless waived by the Agent, and so long as no Default or Event of Default exists
hereunder, Borrower. Upon execution, delivery, acceptance and recording of such
Assignment and Acceptance Agreement, (i) the assignee thereunder shall be a
party hereto and all other Loan Documents executed by the Lenders and, to the
extent provided in such Assignment and Acceptance Agreement, have the rights and
obligations of a Lender hereunder, (ii) the assigning Lender shall, upon payment
to the Agent of the registration fee referred to in §18.2, be released from its
obligations under this Agreement arising after the effective date of such
assignment with respect to the assigned portion of its interests, rights and
obligations under this Agreement, and (iii) the Agent may unilaterally amend
Schedule 1.1 to reflect such assignment. In connection with each assignment, the
assignee shall represent and warrant to the Agent, the assignor and each other
Lender as to whether such assignee is controlling, controlled by, under common
control with or is not otherwise free from influence or control by, the Borrower
and the Guarantors and whether such assignee is a Defaulting Lender or an
Affiliate of a Defaulting Lender. In connection with any assignment of rights
and obligations of any Defaulting Lender, no such assignment shall be effective
unless and until, in addition to the other conditions thereto set forth herein,
the parties to the assignment shall make such additional payments to the Agent
in an aggregate amount sufficient, upon distribution thereof as appropriate
(which may be outright payment, purchases by the assignee of participations or
actions, including funding, with the consent of the Borrower and the Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit in accordance
with its Commitment Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under Applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

§18.2      Register. The Agent shall maintain on behalf of the Borrower a copy
of each assignment delivered to it and a register or similar list (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment Percentages of and principal amount of and interest on the Loans
owing to the Lenders from time to time. The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrower, the Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and the Lenders at
any reasonable time and from time to time upon reasonable prior notice. Upon
each such recordation, the assigning Lender agrees to pay to the Agent a
registration fee in the sum of $5,500.

§18.3      New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrower, at their own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note (if
requested by the subject Lender) to the order of such assignee in an amount
equal to the amount assigned to such assignee pursuant to such Assignment and
Acceptance Agreement and, if the assigning Lender has retained some portion of
its obligations hereunder, a new Note to the order of the assigning Lender in an
amount equal to the amount retained by

61 

 

it hereunder. Such new Notes shall provide that they are replacements for the
surrendered Notes, shall be in an aggregate principal amount equal to the
aggregate principal amount of the surrendered Notes, shall be dated the
effective date of such Assignment and Acceptance Agreement and shall otherwise
be in substantially the form of the assigned Notes. The surrendered Notes shall
be canceled and returned to the Borrower.

§18.4      Participations. Each Lender may sell participations to one or more
Lenders or other entities in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents; provided that (a)
any such sale or participation shall not affect the rights and duties of the
selling Lender hereunder, (b) such participation shall not entitle such
participant to any rights or privileges under this Agreement or any Loan
Documents, including without limitation, rights granted to the Lenders under
§4.8, §4.9 and §4.10, (c) such participation shall not entitle the participant
to the right to approve waivers, amendments or modifications, (d) such
participant shall have no direct rights against the Borrower, (e) such
participant shall be entitled to the benefits of §4.4(b) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
§18.1, but shall not be entitled to receive any greater payment under §4.4(b)
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, and Participant agrees to be subject
to the provisions of §4.15, (f) such sale is effected in accordance with all
applicable laws, (g) such participant shall not be a Person controlling,
controlled by or under common control with, or which is not otherwise free from
influence or control by any of the Borrower, and (h) unless an Event of Default
is in existence, such participant is not a Competitor; provided, however, such
Lender may agree with the participant that it will not, without the consent of
the participant, agree to (i) increase, or extend the term or extend the time or
waive any requirement for the reduction or termination of, such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal of or
interest on the Loans or portions thereof owing to such Lender (other than
pursuant to an extension of the Maturity Date pursuant to §2.13), (iii) reduce
the amount of any such payment of principal, (iv) reduce the rate at which
interest is payable thereon or (v) release Borrower, any Guarantor or any
Collateral. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Credit Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

§18.5      Pledge by Lender. Any Lender may at any time pledge all or any
portion of its interest and rights under this Agreement (including all or any
portion of its Note) to any of the twelve Federal Reserve Banks organized under
§4 of the Federal Reserve Act, 12 U.S.C. §341 or any other central banking
authority, or to such other Person as the Agent elects and so long as no Default
or Event of Default has occurred and is continuing, the Borrower may approve the
identity of such other Person. No such pledge or the enforcement thereof shall
release the pledgor Lender from its obligations hereunder or under any of the
other Loan Documents.

§18.6      No Assignment by Borrower. The Borrower shall not assign or transfer
any of their rights or obligations under this Agreement without the prior
written consent of each of the Lenders.

62 

 

§18.7      Disclosure. Borrower agrees to promptly and reasonably cooperate with
any Lender in connection with any proposed assignment or participation of all or
any portion of its Commitment. The Borrower agrees that, in addition to
disclosures made in accordance with standard banking practices, any Lender may
disclose information obtained by such Lender pursuant to this Agreement to
assignees or participants and potential assignees or participants hereunder, but
in all events subject to the terms hereof. Each Lender agrees for itself that it
shall use reasonable efforts in accordance with its customary procedures to hold
confidential all non-public information obtained from Borrower that has been
identified in writing as confidential by any of them, and shall use reasonable
efforts in accordance with its customary procedures to not disclose such
information to any other Person, it being understood and agreed that,
notwithstanding the foregoing, a Lender may make (a) disclosures to its
participants (provided such Persons are advised of the provisions of this §18.7,
and agree to destroy or return all confidential information if it does not
become an assignee or participant), (b) disclosures to its directors, officers,
employees, Affiliates, accountants, appraisers, legal counsel and other
professional advisors of such Lender (provided that such Persons who are not
employees of such Lender are advised of the provision of this §18.7), (c),
disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors in connection with a potential or actual
assignment or transfer by such Lender of any Loans or any participations therein
(provided such Persons are advised of the provisions of this §18.7), (d)
disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other governmental authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by applicable law or
court order, each Lender shall notify Borrower of any request by any
governmental authority or representative thereof prior to disclosure (other than
any such request in connection with any examination of such Lender by such
government authority) for disclosure of any such non-public information prior to
disclosure of such information and provide (if permitted under applicable Legal
Requirements) Borrower a reasonable opportunity to challenge the disclosure or
require that such disclosure be made under seal. In addition, each Lender may
make disclosure of such information to any contractual counterparty in swap
agreements or such contractual counterparty’s professional advisors (so long as
such contractual counterparty or professional advisors agree to be bound by the
provisions of this §18.7). Non-public information shall not include any
information which is or subsequently becomes publicly available other than as a
result of a disclosure of such information by a Lender, or prior to the delivery
to such Lender is within the possession of such Lender if such information is
not known by such Lender to be subject to another confidentiality agreement with
or other obligations of secrecy to the Borrower, or is disclosed with the prior
approval of Borrower. Nothing herein shall prohibit the disclosure of non-public
information to the extent necessary to enforce the Loan Documents.

§18.8      Titled Agents. The Titled Agents shall not have any additional rights
or obligations under the Loan Documents, except for those rights, if any, as a
Lender.

§18.9      Amendments to Loan Documents. Upon any such assignment or
participation, the Borrower shall, upon the request of the Agent, enter into
such documents as may be reasonably required by the Agent to modify the Loan
Documents to reflect such assignment or participation.

§19.          NOTICES.

(a)                Each notice, demand, election or request provided for or
permitted to be given pursuant to this Agreement (hereinafter in this §19
referred to as “Notice”) must be in writing and shall be deemed to have been
properly given or served by personal delivery or by telegraph or by sending same
by overnight courier or by depositing same in the United States Mail, postpaid
and registered or certified, return receipt requested, and addressed to the
parties at the address set forth on Schedule 19.

63 

 

(b)               Each Notice shall be effective upon being personally delivered
or upon being sent by overnight courier or upon being deposited in the United
States Mail as aforesaid, or if transmitted by telegraph, telecopy, telefax or
telex is permitted, upon being sent and confirmation of receipt. The time period
in which a response to such Notice must be given or any action taken with
respect thereto (if any), however, shall commence to run from the date of
receipt if personally delivered or sent by overnight courier, or if so deposited
in the United States Mail, the earlier of three (3) Business Days following such
deposit or the date of receipt as disclosed on the return receipt. Rejection or
other refusal to accept or the inability to deliver because of changed address
for which no notice was given shall be deemed to be receipt of the Notice sent.
By giving at least fifteen (15) days prior Notice thereof, Borrower, a Lender or
Agent shall have the right from time to time and at any time during the term of
this Agreement to change their respective addresses and each shall have the
right to specify as its address any other address within the United States of
America.

(c)                Loan Documents and notices under the Loan Documents may, with
Agent’s approval, be transmitted and/or signed by facsimile and by signatures
delivered in “PDF” format by electronic mail. The effectiveness of any such
documents and signatures shall, subject to Applicable Law, have the same force
and effect as an original copy with manual signatures and shall be binding on
the Borrower, the Guarantors, Agent and Lenders. Agent may also require that any
such documents and signature delivered by facsimile or “PDF” format by
electronic mail be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver any such manually-signed
original shall not affect the effectiveness of any facsimile or “PDF” document
or signature.

(d)               Notices and other communications to the Agent and the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to §2 if such Lender has notified the Agent that it is incapable of
receiving notices under such Section by electronic communication. The Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient.

§20.          RELATIONSHIP. Neither the Agent nor any Lender has any fiduciary
relationship with or fiduciary duty to the Borrower or their respective
Subsidiaries arising out of or in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereunder and thereunder, and
the relationship between each Lender and Agent, and the Borrower is solely that
of a lender and borrower, and nothing contained herein or in any of the other
Loan Documents shall in any manner be construed as making the parties hereto
partners, joint venturers or any other relationship other than lender and
borrower.

§21.          GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE. THIS AGREEMENT
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT
LIMITATION, NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401.

64 

 

THE BORROWER, THE GUARANTORS, THE AGENT AND THE LENDERS AGREE THAT ANY SUIT FOR
THE ENFORCEMENT OF THIS AGREEMENT MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING
THEREIN). THE BORROWER, THE GUARANTORS, THE AGENT AND THE LENDERS FURTHER
ACCEPT, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF SUCH
COURTS AND ANY RELATED APPELLATE COURT AND IRREVOCABLY (i) AGREE TO BE BOUND BY
ANY JUDGMENT RENDERED THEREBY WITH RESPECT TO THIS AGREEMENT AND (ii) WAIVE, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION ANY OF THEM MAY
NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM. IN ADDITION TO THE COURTS
OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN, THE AGENT OR ANY
LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE ANY
COLLATERAL OR ASSETS OF BORROWER OR THE GUARANTORS, EXIST AND THE BORROWER AND
THE GUARANTORS, CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS. THE
BORROWER AND THE GUARANTORS, EXPRESSLY ACKNOWLEDGE AND AGREE THAT THE FOREGOING
CHOICE OF NEW YORK LAW WAS A MATERIAL INDUCEMENT TO THE AGENT AND THE LENDERS IN
ENTERING INTO THIS AGREEMENT AND IN MAKING THE LOANS HEREUNDER.

§22.          HEADINGS. The captions in this Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.

§23.          COUNTERPARTS. This Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when so executed and delivered shall be an original, and all of
which together shall constitute one instrument. In proving this Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.

§24.          ENTIRE AGREEMENT, ETC. This Agreement and the Loan Documents are
intended by the parties as the final, complete and exclusive statement of the
transactions evidenced by this Agreement and the Loan Documents. All prior or
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superseded by this Agreement and the Loan Documents,
and no party is relying on any promise, agreement or understanding not set forth
in this Agreement and the Loan Documents. Neither this Agreement nor any term
hereof may be changed, waived, discharged or terminated, except as provided in
§27.

§25.          WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. EACH OF THE
BORROWER, THE GUARANTORS, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. EACH PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH PARTY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVERS

65 

 

AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY,
AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25. EACH
PARTY ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL
COUNSEL AND THAT EACH PARTY AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND
VOLUNTARY ACT.

§26.          DEALINGS WITH THE BORROWER. The Agent, the Lenders and their
affiliates may accept deposits from, extend credit to, invest in, act as trustee
under indentures of, serve as financial advisor of, and generally engage in any
kind of banking, trust or other business with the REIT Guarantor and its
Subsidiaries or any of their Affiliates regardless of the capacity of the Agent
or the Lender hereunder. The Lenders acknowledge that, pursuant to such
activities, KeyBank or its Affiliates may receive information regarding such
Persons (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Agent shall be
under no obligation to provide such information to them. Borrower acknowledges,
on behalf of itself and its Affiliates that the Agent and each of the Lenders
and their respective Affiliates may be providing debt financing, equity capital
or other services (including financial advisory services) in which Borrower and
its Affiliates may have conflicting interests regarding the transactions
described herein and otherwise. Neither the Agent nor any Lender will use
confidential information described in §18.7 obtained from Borrower by virtue of
the transactions contemplated hereby or its other relationships with Borrower
and its Affiliates in connection with the performance by the Agent or such
Lender or their respective Affiliates of services for other companies, and
neither the Agent nor any Lender nor their Affiliates will furnish any such
information to other companies. Borrower, on behalf of itself and its
Affiliates, also acknowledges that neither the Agent nor any Lender has any
obligation to use in connection with the transactions contemplated hereby, or to
furnish to Borrower, confidential information obtained from other companies.
Borrower, on behalf of itself and its Affiliates, further acknowledges that one
or more of the Agent and Lenders and their respective Affiliates may be a full
service securities firm and may from time to time effect transactions, for its
own or its Affiliates’ account or the account of customers, and hold positions
in loans, securities or options on loans or securities of Borrower and its
Affiliates.

§27.          CONSENTS, AMENDMENTS, WAIVERS, ETC. Except as otherwise expressly
provided in this Agreement, any consent or approval required or permitted by
this Agreement may be given, and any material term of this Agreement or of any
other instrument related hereto or mentioned herein may be amended, and the
performance or observance by the Borrower or the Guarantors of any terms of this
Agreement or such other instrument or the continuance of any Default or Event of
Default may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Required Lenders and, with respect to any amendment of any term of this
Agreement or of any other instrument related hereto or mentioned herein, the
Borrower or the other Credit Parties, as the case may be. Notwithstanding the
foregoing, none of the following may occur without the written consent of each
Lender adversely affected thereby: (a) a reduction in the rate of interest on
the Notes (other than a reduction or waiver of default interest); (b) an
increase in the amount of the Commitments of the Lenders; (c) a forgiveness,
reduction or waiver of the principal of any unpaid Loan or any interest thereon
or fee payable under the Loan Documents; (d) a change in the amount of any fee
payable to a Lender hereunder; (e) the postponement of any date fixed for any
payment of principal of or interest on the Loan; (f) an extension of the Credit
Maturity Date; (g) a change in the manner of distribution of any payments to the
Lenders or the Agent; (h) the release of Borrower, other Credit Party, or any
Collateral; (i) an amendment of the definition of Required Lenders or of any
requirement for consent by all of the Lenders; (j) any modification to require a
Lender to fund a pro rata share of a request for an advance of the Loan made by
the Borrower other than based on its Commitment Percentage; (k) an amendment to
this §27; or (l) an amendment of any provision of this Agreement or the Loan
Documents

66 

 

which requires the approval of all of the Lenders, the Required Lenders or the
Required Lenders to require a lesser number of Lenders to approve such action.
The provisions of §14 may not be amended without the written consent of the
Agent. No waiver shall extend to or affect any obligation not expressly waived
or impair any right consequent thereon. No course of dealing or delay or
omission on the part of the Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

Further notwithstanding anything to the contrary in this §27, if the Agent and
the Borrower have jointly identified an ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or the
other Loan Documents or an inconsistency between provisions of this Agreement
and/or the other Loan Documents, the Agent and the Borrower shall be permitted
to amend, modify or supplement such provision or provisions to cure such
ambiguity, omission, mistake, defect or inconsistency so long as to do so would
not adversely affect the interest of the Lenders. Any such amendment,
modification or supplement shall become effective without any further action or
consent of any of other party to this Agreement.

§28.          SEVERABILITY. The provisions of this Agreement are severable, and
if any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect only such clause or provision, or part thereof, in such
jurisdiction, and shall not in any manner affect such clause or provision in any
other jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.

§29.          TIME OF THE ESSENCE. Time is of the essence with respect to each
and every covenant, agreement and obligation under this Agreement and the other
Loan Documents.

§30.          NO UNWRITTEN AGREEMENTS. THE LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. ANY ADDITIONAL TERMS OF THE
AGREEMENT BETWEEN THE PARTIES ARE SET FORTH BELOW.

§31.          REPLACEMENT NOTES. Upon receipt of evidence reasonably
satisfactory to Borrower of the loss, theft, destruction or mutilation of any
Note, and in the case of any such loss, theft or destruction, upon delivery of
an indemnity agreement reasonably satisfactory to Borrower or, in the case of
any such mutilation, upon surrender and cancellation of the applicable Note,
Borrower will execute and deliver, in lieu thereof, a replacement Note,
identical in form and substance to the applicable Note and dated as of the date
of the applicable Note and upon such execution and delivery all references in
the Loan Documents to such Note shall be deemed to refer to such replacement
Note.

§32.          NO THIRD PARTIES BENEFITED. This Agreement and the other Loan
Documents are made and entered into for the sole protection and legal benefit of
the Borrower, the Guarantors, the Lenders, the Agent, the Lender Hedge Provider,
and their permitted successors and assigns, and no other Person shall be a
direct or indirect legal beneficiary of, or have any direct or indirect cause of
action or claim in

67 

 

connection with, this Agreement or any of the other Loan Documents. All
conditions to the performance of the obligations of the Agent and the Lenders
under this Agreement, including the obligation to make Loans and issue Letters
of Credit, are imposed solely and exclusively for the benefit of the Agent and
the Lenders, and their permitted successors and assigns, and no other Person
shall have standing to require satisfaction of such conditions in accordance
with their terms or be entitled to assume that the Agent and the Lenders will
refuse to make Loans or issue Letters of Credit in the absence of strict
compliance with any or all thereof and no other Person shall, under any
circumstances, be deemed to be a beneficiary of such conditions, any and all of
which may be freely waived in whole or in part by the Agent and the Lenders at
any time if in their sole discretion they deem it desirable to do so. In
particular, the Agent and the Lenders make no representations and assume no
obligations as to third parties concerning the quality of the construction by
the Borrower or any of their Subsidiaries of any development or the absence
therefrom of defects.

§33.          PATRIOT ACT. Each Lender and the Agent (for itself and not on
behalf of any Lender) hereby notifies Borrower that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies Borrower and the Guarantors, which information
includes names and addresses and other information that will allow such Lender
or the Agent, as applicable, to identify Borrower and the Guarantors in
accordance with the Patriot Act.

§34.          [Intentionally Omitted.]

§35.          JOINT AND SEVERAL LIABILITY. Each of the Borrower and the
Guarantors covenants and agrees that each and every covenant and obligation of
Borrower and the Guarantors hereunder and under the other Loan Documents shall
be the joint and several obligations of Borrower and each Guarantor

§36.          ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF CREDIT PARTIES.

§36.1      Waiver of Automatic or Supplemental Stay. Each of the Credit Parties
represents, warrants and covenants to the Lenders and Agent that in the event of
the filing of any voluntary or involuntary petition in bankruptcy by or against
the other of the Credit Parties at any time following the execution and delivery
of this Agreement, none of the Credit Parties shall seek a supplemental stay or
any other relief, whether injunctive or otherwise, pursuant to Section 105 of
the Bankruptcy Code or any other provision of the Bankruptcy Code, to stay,
interdict, condition, reduce or inhibit the ability of the Lenders or Agent to
enforce any rights it has by virtue of this Agreement, the Loan Documents, or at
law or in equity, or any other rights the Lenders or Agent has, whether now or
hereafter acquired, against the other Credit Parties or against any property
owned by such other Credit Parties..

§36.2      Waiver of Defenses. To the extent permitted by Applicable Law, each
of the Credit Parties hereby waives and agrees not to assert or take advantage
of any defense based upon:

(a)                Any right to require Agent or the Lenders to proceed against
the other Credit Parties or any other Person or to proceed against or exhaust
any security held by Agent or the Lenders at any time or to pursue any other
remedy in Agent’s or any Lender’s power or under any other agreement before
proceeding against a Credit Party hereunder or under any other Loan Document;

(b)               The defense of the statute of limitations in any action
hereunder or the payment or performance of any of the Obligations;

(c)                Any defense that may arise by reason of the incapacity, lack
of authority, death or disability of any other Person or Persons or the failure
of Agent or any Lender to file or enforce a claim against the estate (in
administration, bankruptcy or any other proceeding) of any other Person or
Persons;

68 

 

(d)               Any failure on the part of Agent or any Lender to ascertain
the extent or nature of any Collateral or any insurance or other rights with
respect thereto, or the liability of any party liable under the Loan Documents
or the obligations evidenced or secured thereby;

(e)                Demand, presentment for payment, notice of nonpayment,
protest, notice of protest and all other notices of any kind (except for such
notices as are specifically required to be provided to Credit Parties pursuant
to the Loan Documents), or the lack of any thereof, including, without limiting
the generality of the foregoing, notice of the existence, creation or incurring
of any new or additional indebtedness or obligation or of any action or
non-action on the part of any Credit Party, Agent, any Lender, any endorser or
creditor of the Credit Parties or on the part of any other Person whomsoever
under this or any other instrument in connection with any obligation or evidence
of indebtedness held by Agent or any Lender;

(f)                Any defense based upon an election of remedies by Agent or
any Lender, including any election to proceed by judicial or nonjudicial
foreclosure of any security, whether real property or personal property
security, or by deed in lieu thereof, and whether or not every aspect of any
foreclosure sale is commercially reasonable, or any election of remedies,
including remedies relating to real property or personal property security,
which destroys or otherwise impairs the subrogation rights of a Credit party or
the rights of a Credit Party to proceed against the other Credit Parties for
reimbursement, or both;

(g)                Any right or claim of right to cause a marshaling of the
assets of the Credit Parties;

(h)               Any principle or provision of law, statutory or otherwise,
which is or might be in conflict with the terms and provisions of this
Agreement;

(i)                 Any duty on the part of Agent or any Lender to disclose to
any Credit Party any facts Agent or any Lender may now or hereafter know about a
Credit Party or the Collateral, regardless of whether Agent or any Lender has
reason to believe that any such facts materially increase the risk beyond that
which such Credit Party intends to assume or has reason to believe that such
facts are unknown to such Credit Party or has a reasonable opportunity to
communicate such facts to any Credit Party, it being understood and agreed that
each Credit Party is fully responsible for being and keeping informed of the
financial condition of the other Credit Parties, of the condition of the Real
Estate or the Collateral and of any and all circumstances bearing on the risk
that liability may be incurred by the Credit Parties hereunder and under the
other Loan Documents;

(j)                 Any inaccuracy of any representation or other provision
contained in any Loan Document;

(k)               Subject to compliance with the provisions of this Agreement,
any sale or assignment of the Loan Documents, or any interest therein;

(l)                 Subject to compliance with the provisions of this Agreement,
any sale or assignment by a Credit Party or any other Person of any Collateral,
or any portion thereof or interest therein, not consented to by Agent or any
Lender;

(m)             Any invalidity, irregularity or unenforceability, in whole or in
part, of any one or more of the Loan Documents;

(n)               Any lack of commercial reasonableness in dealing with the
Collateral;

69 

 

(o)               Any deficiencies in the Collateral or any deficiency in the
ability of Agent or any Lender to collect or to obtain performance from any
Persons now or hereafter liable for the payment and performance of any
obligation hereby guaranteed;

(p)               An assertion or claim that the automatic stay provided by 11
U.S.C. §362 (arising upon the voluntary or involuntary bankruptcy proceeding of
the other Credit Parties) or any other stay provided under any other debtor
relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, which may be or become
applicable, shall operate or be interpreted to stay, interdict, condition,
reduce or inhibit the ability of Agent or any Lender to enforce any of its
rights, whether now or hereafter required, which Agent or any Lender may have
against a Credit Party or the Collateral owned by it;

(q)               Any modifications of the Loan Documents or any obligation of
Credit Parties relating to the Loan by operation of law or by action of any
court, whether pursuant to the Bankruptcy Code, or any other debtor relief law
(whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, or otherwise;

(r)                 Any release of a Credit Party or of any other Person from
performance or observance of any of the agreements, covenants, terms or
conditions contained in any of the Loan Documents by operation of law, Agent’s
or the Lenders’ voluntary act or otherwise;

(s)                Any action, occurrence, event or matter consented to by the
under any provision hereof, or otherwise;

(t)                 The dissolution or termination of existence of any Credit
Party;

(u)               Either with or without notice to the Credit Parties, any
renewal, extension, modification, amendment or another changes in the
Obligations, including but not limited to any material alteration of the terms
of payment or performance of the Obligations;

(v)               Any defense of the Credit Parties, including without
limitation, the invalidity, illegality or unenforceability of any of the
Obligations; or

(w)              To the fullest extent permitted by law, any other legal,
equitable or surety defenses whatsoever to which any Credit Party might
otherwise be entitled, it being the intention that the obligations of each
Credit Party hereunder are absolute, unconditional and irrevocable.

§36.3      Waiver. Each of the Credit Parties waives, to the fullest extent that
each may lawfully so do, the benefit of all appraisement, valuation, stay,
extension, homestead, exemption and redemption laws which such Person may claim
or seek to take advantage of in order to prevent or hinder the enforcement of
any of the Loan Documents or the exercise by Lenders or Agent of any of their
respective remedies under the Loan Documents and, to the fullest extent that the
Credit Parties may lawfully so do, such Person waives any and all right to have
the assets comprised in the security intended to be created by the Security
Documents (including, without limitation, those assets owned by the other of the
Credit Parties) marshaled upon any foreclosure of the lien created by such
Security Documents. Each of the Credit Parties further agree that the Lenders
and Agent shall be entitled to exercise their respective rights and remedies
under the Loan Documents or at law or in equity in such order as they may elect.
Without limiting the foregoing, each of the Credit Parties further agree that
upon the occurrence of an Event of Default, the Lenders and Agent may exercise
any of such rights and remedies without notice to any of the Credit Parties
except as required by law or the Loan Documents and agrees that neither the
Lenders nor Agent shall be required to proceed against the other of the Credit
Parties or any other Person or to proceed against or to exhaust any other
security held by the Lenders or Agent at any time or to pursue any other remedy
in Lender’s or Agent’s power or under any of the Loan Documents before
proceeding against a Credit Party or its assets under the Loan Documents.

70 

 



§36.4      Subordination. So long as the Loans are outstanding, each of the
Credit Parties hereby expressly waive any right of contribution from or
indemnity against the other, whether at law or in equity, arising from any
payments made by such Person pursuant to the terms of this Agreement or the Loan
Documents, and each of the Credit Parties acknowledges that it has no right
whatsoever to proceed against the other for reimbursement of any such payments.
In connection with the foregoing, each of the Credit Parties expressly waives
any and all rights of subrogation to the Lenders or Agent against the other of
the Credit Parties, and each of the Credit Parties hereby waives any rights to
enforce any remedy which the Lenders or Agent may have against the other of the
Credit Parties and any rights to participate in any Collateral or any other
assets of the other Credit Parties. In addition to and without in any way
limiting the foregoing, each of the Credit Parties hereby subordinates any and
all indebtedness it may now or hereafter owe to such other Credit Parties to all
indebtedness of the Credit Parties to the Lenders and Agent, and agrees with the
Lenders and Agent that no Credit Party shall claim any offset or other reduction
of such Credit Party’s obligations hereunder because of any such indebtedness
and shall not take any action to obtain any of the Collateral or any other
assets of the other Credit Parties. Notwithstanding anything to the contrary in
this §36.4, so long as no Event of Default has occurred and is continuing, each
of the Credit Parties may make and may receive and retain regularly scheduled
payments, on any and all indebtedness it may now or hereafter owe to such other
Credit Parties.

§36.5      Intentionally Omitted.

§36.6      Further Waivers. Each Credit Party intentionally, freely, irrevocably
and unconditionally waives and relinquishes all rights which may be available to
it under any provision of California law or under any California judicial
decision, including, without limitation, Section 580a and 726(b) of the
California Code of Civil Procedure, to limit the amount of any deficiency
judgment or other judgment which may be obtained against such Credit Party under
this Agreement to not more than the amount by which the unpaid Obligations
exceeds the fair market value or fair value of any real or personal property
securing the Obligations, including, without limitation, all rights to an
appraisement of, judicial or other hearing on, or other determination of the
value of said property. Each Credit Party acknowledges and agrees that, as a
result of the foregoing waiver, the Agent or the Lenders may be entitled to
recover from such Credit Party an amount which, when combined with the value of
any real or personal property foreclosed upon by the Agent (or the proceeds of
the sale of which have been received by the Agent and the Lenders) and any sums
collected by the Agent and the Lenders from any other Credit Party or other
Persons, might exceed the amount of the Obligations.

§37.          ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS.

(a)                Without limiting any other provision of §36, each Subsidiary
Guarantor acknowledges that it has received, or will receive, significant
financial and other benefits, either directly or indirectly, from the proceeds
of the Loans made by the Lenders to the Borrower pursuant to this Agreement;
that the benefits received by such Subsidiary Guarantor are reasonably
equivalent consideration for such Subsidiary Guarantor’s execution of this
Agreement and the other Loan Documents to which it is a party; and that such
benefits include, without limitation, the access to capital afforded to the
Borrower pursuant to this Agreement from which the activities of such Subsidiary
Guarantor will be supported, the refinancing of certain existing indebtedness of
such Subsidiary Guarantor secured by such Subsidiary Guarantor’s Collateral from
the proceeds of the Loans, and the ability to refinance that indebtedness at a
lower interest rate and otherwise on more favorable terms than would be
available to it if the Collateral owned by such Subsidiary Guarantor were being
financed on a

71 

 

stand-alone basis and not as part of a pool of assets comprising the security
for the Obligations. Each Subsidiary Guarantor is executing this Agreement and
the other Loan Documents in consideration of those benefits received by it and
each Subsidiary Guarantor desires to enter into an allocation and contribution
agreement with each other Subsidiary Guarantor as set forth in this §37 and
agrees to subordinate and subrogate any rights or claims it may have against
other Subsidiary Guarantors as and to the extent set forth in §36.

(b)               In the event any one or more Subsidiary Guarantors (any such
Subsidiary Guarantor, a “Funding Party”) is deemed to have paid an amount in
excess of the principal amount attributable to it (such principal amount, the
“Allocable Principal Balance”) (any deemed payment in excess of the applicable
Allocable Principal Balance, a “Contribution”) as a result of (a) such Funding
Party’s payment of and/or performance on the Obligations and/or (b) Agent’s
and/or any Lender’s realization on the Collateral owned by such Funding Party
(whether by foreclosure, deed in lieu of foreclosure, private sale or other
means), then after payment in full of the Loans and the satisfaction of all of
Subsidiary Guarantors’ other obligations under the Loan Documents, such Funding
Party shall be entitled to contribution from each benefited Subsidiary Guarantor
for the amount of the Contribution so benefited (any such contribution, a
“Reimbursement Contribution”), up to such benefited Subsidiary Guarantor’s then
current Allocable Principal Balance. Any Reimbursement Contributions required to
be made hereunder shall, subject to §36, be made within ten (10) days after
demand therefor.

(c)                If a Subsidiary Guarantor (a “Defaulting Party”) shall have
failed to make a Reimbursement Contribution as hereinabove provided, after the
later to occur of (a) payment of the Loan in full and the satisfaction of all of
all Subsidiary Guarantors’ other obligations to Lenders or (b) the date which is
366 days after the payment in full of the Loans, the Funding Party to whom such
Reimbursement Contribution is owed shall be subrogated to the rights of Lenders
against such Defaulting Party, including the right to receive a portion of such
Defaulting Party’s Collateral in an amount equal to the Reimbursement
Contribution payment required hereunder that such Defaulting Party failed to
make; provided, however, if Agent returns any payments in connection with a
bankruptcy of a Subsidiary Guarantor, all other Subsidiary Guarantors shall
jointly and severally pay to Agent and Lenders all such amounts returned,
together with interest at the Default Rate accruing from and after the date on
which such amounts were returned.

(d)               In the event that at any time there exists more than one
Funding Party with respect to any Contribution (in any such case, the
“Applicable Contribution”), then Reimbursement Contributions from Defaulting
Party pursuant hereto shall be equitably allocated among such Funding Party. In
the event that at any time any Subsidiary Guarantor pays an amount hereunder in
excess of the amount calculated pursuant to this paragraph, that Subsidiary
Guarantor shall be deemed to be a Funding Party to the extent of such excess and
shall be entitled to a Reimbursement Contribution from the other Borrower in
accordance with the provisions of this §37.

(e)                It is the intent of each Subsidiary Guarantor, the Agent and
the Lenders that in any proceeding under the Bankruptcy Code or any similar
debtor relief laws, such Subsidiary Guarantor’s maximum obligation hereunder
shall equal, but not exceed, the maximum amount which would not otherwise cause
the obligations of such Subsidiary Guarantor hereunder (or any other obligations
of such Subsidiary Guarantor to the Agent and the Lenders under the Loan
Documents) to be avoidable or unenforceable against such Subsidiary Guarantor in
such proceeding as a result of Applicable Law, including, without limitation,
(i) Section 548 of the Bankruptcy Code and (ii) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such proceeding, whether by
virtue of Section 544 of the Bankruptcy Code or otherwise. The Laws under which
the possible avoidance or unenforceability of the obligations of such Subsidiary
Guarantor hereunder (or any other obligations of such Subsidiary Guarantor to
the Agent and the Lenders under the Loan Documents) shall be determined in any
such

72 

 

proceeding are referred to herein as “Avoidance Provisions”. Accordingly, to the
extent that the obligations of a Subsidiary Guarantor hereunder would otherwise
be subject to avoidance under the Avoidance Provisions, the maximum Obligations
for which such Subsidiary Guarantor shall be liable hereunder shall be reduced
to the greater of (A) the amount which, as of the time any of the Obligations
are deemed to have been incurred by such Subsidiary Guarantor under the
Avoidance Provisions, would not cause the obligations of such Subsidiary
Guarantor hereunder (or any other obligations of such Subsidiary Guarantor to
the Agent and the Lenders under the Loan Documents), to be subject to avoidance
under the Avoidance Provisions or (B) the amount which, as of the time demand is
made hereunder upon such Subsidiary Guarantor for payment on account of the
Obligations, would not cause the obligations of such Subsidiary Guarantor
hereunder (or any other obligations of such Subsidiary Guarantor to the Agent
and the Lenders under the Loan Documents), to be subject to avoidance under the
Avoidance Provisions. The provisions of this §37(e) are intended solely to
preserve the rights of the Agent and the Lenders hereunder to the maximum extent
that would not cause the obligations of any Subsidiary Guarantor hereunder to be
subject to avoidance under the Avoidance Provisions, and no Subsidiary Guarantor
or any other Person shall have any right or claim under this Section as against
the Agent and the Lenders that would not otherwise be available to such Person
under the Avoidance Provisions.

§38.          Acknowledgement and consent to bail-in of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(i)                 the application of any Write-Down and Conversion Powers by
an EEA Resolution Authority to any such liabilities arising hereunder which may
be payable to it by any party hereto that is an EEA Financial Institution; and

(ii)               the effects of any Bail-In Action on any such liability,
including, if applicable:

(1)               a reduction in full or in part or cancellation of any such
liability;

(2)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority

 

73
 

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

BORROWER:

 

PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership

 

By:Plymouth Industrial REIT, Inc., a Maryland corporation, its general partner

                               

By:      /s/ Pendleton P. White, Jr.          

Name:  Pendleton P. White, Jr.

Title:    President

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

 



[Signature Page to Credit Agreement]

 


 

 

 

 

REIT GUARANTOR:

 

 

PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation

 

By:        /s/ Pendleton P. White, Jr.          
Name:   Pendleton P. White, Jr.
Title:      President

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

 



[Signature Page to Credit Agreement]

 




 

 

SUBSIDIARY GUARANTOR:

 

PLYMOUTH CENTER POINT BUSINESS PARK LLC, a Delaware limited liability company

 

By: Plymouth Industrial OP, LP, a Delaware limited

partnership, its Sole Member

 

By: Plymouth Industrial REIT, Inc., a Maryland

Corporation, its General Partner

 

By: /s/ Pendleton P. White, Jr.          

Name: Pendleton P. White, Jr.

Title: President

 

 

PLYMOUTH LIBERTY BUSINESS PARK LLC, a Delaware limited liability company

 

By: Plymouth Industrial OP, LP, a Delaware limited

partnership, its Sole Member

 

By: Plymouth Industrial REIT, Inc., a Maryland

Corporation, its General Partner

 

By: /s/ Pendleton P. White, Jr.          

Name: Pendleton P. White, Jr.

Title: President

 

 

PLYMOUTH SALISBURY BUSINESS PARK LLC, a Delaware limited liability company

 

By: Plymouth Industrial OP, LP, a Delaware limited

partnership, its Sole Member

 

By: Plymouth Industrial REIT, Inc., a Maryland

Corporation, its General Partner

 

By: /s/ Pendleton P. White, Jr.          

Name: Pendleton P. White, Jr.

Title: President

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

 



[Signature Page to Credit Agreement]

 

 


 

AGENT AND LENDERS:

 

KEYBANK NATIONAL ASSOCIATION, as a Lender and as Agent

By: /s/ Tayven Hike            
Name Tayven Hike
Title: Vice President

 

KeyBank National Association

1200 Abernathy Road, Suite 1550
Atlanta, Georgia 30328
Attention: Mr. Tayven Hike
Telephone: (770) 510-2100
Facsimile: (770) 510-2195

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]



 


 

EXHIBIT A

FORM OF NOTE

$______________ _____________, 2018

FOR VALUE RECEIVED, the undersigned (collectively, “Maker”), hereby promise to
pay to _________________________________ (“Payee”), or order, in accordance with
the terms of that certain Credit Agreement, dated as of December 14, 2018, as
from time to time in effect, among PLYMOUTH INDUSTRIAL OP, LP, the Subsidiary
Guarantors, KeyBank National Association, for itself and as Agent, and such
other Lenders as may be from time to time named therein (as amended, restated,
modified or supplemented from time to time, the “Credit Agreement”), to the
extent not sooner paid, on or before the Maturity Date, the lesser of the
principal sum of _________________ ($__________), or such prinicipal amount as
may be outstanding, with interest from the date thereof, computed as provided in
the Credit Agreement, on the principal amount hereof from time to time unpaid,
at a rate per annum on the principal amount which shall at all times be equal to
the rate of interest in accordance with the Credit Agreement, and with interest
on overdue principal and late charges at the rates provided in the Credit
Agreement. Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time, or made by wire transfer in accordance with wiring
instructions provided by the Agent.

This Note is one of one or more Notes evidencing borrowings under and is
entitled to the benefits and subject to the provisions of the Credit Agreement.
The principal of this Note may be due and payable in whole or in part prior to
the Maturity Date and is subject to mandatory prepayment in the amounts and
under the circumstances set forth in the Credit Agreement, and may be prepaid in
whole or from time to time in part, all as set forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.

A-1 

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5-1401.

The undersigned Maker and all guarantors and endorsers, to the extent permitted
by applicable law, hereby waive presentment, demand, notice, protest, notice of
intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.

[Remainder of page intentionally left blank]

A-2 

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership

 

By:    Plymouth Industrial REIT, Inc., a Maryland corporation, its general
partner

 

By:        _______________________________
Name:  _______________________________
Title:     _______________________________

 

 

 

 

 

 

A-3 

 

